 



Exhibit 10.22
AMENDED AND RESTATED LEASE AGREEMENT
by and between
CP GAL PLAINFIELD, LLC,
a Delaware limited liability company
as LANDLORD
and
DICK’S SPORTING GOODS, INC.,
a Delaware corporation,
as TENANT
Premises: Plainfield, Indiana
Dated as of: November 30, 2005

 



--------------------------------------------------------------------------------



 



             
1.
  Demise of Premises     1  
2.
  Certain Definitions     2  
3.
  Title and Condition     9  
4.
  Use of Leased Premises; Quiet Enjoyment     11  
5.
  Term     12  
6.
  Basic Rent     13  
7.
  Additional Rent     13  
8.
  Net Lease; Non-Terminability     14  
9.
  Payment of Impositions     15  
10.
  Compliance with Laws and Easement Agreements, Environmental Matters     16  
11.
  Liens; Recording     18  
12.
  Maintenance and Repair     18  
13.
  Alterations and Improvements     20  
14.
  Permitted Contests     20  
15.
  Indemnification     21  
16.
  Insurance     22  
17.
  Casualty and Condemnation     25  
18.
  Termination Events     28  
19.
  Restoration     29  
20.
  Procedures Upon Purchase     31  
21.
  Assignment and Subletting, Prohibition Against Leasehold Financing     31  
22.
  Events of Default     35  
23.
  Remedies and Damages upon Default     37  
24.
  Notices     39  
25.
  Estoppel Certificate     40  
26.
  Surrender     40  
27.
  No Merger of Title     40  
28.
  Books and Records     41  
29.
  Determination of Value     42  
30.
  Non-Recourse as to Landlord     42  
31.
  Financing     43  
32.
  Subordination, Non-Disturbance and Attornment     44  
33.
  Tax Treatment; Reporting     44  
34.
  Intentionally Omitted     45  
35.
  Right of First Offer     45  
36.
  Miscellaneous     47  

EXHIBITS

         
 
  Exhibit “A-1”   - Legal Description of the Existing Land

-i-



--------------------------------------------------------------------------------



 



         
 
  Exhibit “A-2”   - Legal Description of the Additional Land
 
  Exhibit “B”   - Machinery and Equipment
 
  Exhibit “C”   - Schedule of Permitted Encumbrances
 
  Exhibit “D”   - Rent Schedule
 
  Exhibit “E”   - Form of Addendum to Lease
 
  Exhibit “F”   - Termination Fee Schedule

-ii-



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED LEASE AGREEMENT, made as of November 30, 2005,
between CP GAL PLAINFIELD, LLC, a Delaware limited liability company
(“Landlord”), with an address c/o W. P. Carey & Co. LLC, 50 Rockefeller Plaza,
2nd Floor, New York, New York 10020, and DICK’S SPORTING GOODS, INC., a Delaware
corporation (“Tenant”), with an address at 300 Industry Drive, Pittsburgh,
Pennsylvania 15275.
PREAMBLE
          WHEREAS, Landlord and Galyan’s Trading Company, Inc., an Indiana
corporation (“Galyan’s”), previously entered into a Lease Agreement dated as of
August 31, 1999,, as amended by that certain First Amendment to Lease Agreement
dated as of December 21, 2000 (as amended, the “Original Lease”) pursuant to
which Landlord leased to Galyan’s certain land described on Exhibit “A-1” hereto
(the “Original Land”) and all improvements and equipment now or hereafter
located thereon; and
          WHEREAS, the Original Land is currently improved with an approximately
364,008 square foot warehouse/distribution center and improvements ancillary
thereto (collectively, the “Existing Improvements”); and
          WHEREAS, Galyan’s interest as lessee under the Original Lease was
assigned to Tenant pursuant to that certain Assignment and Assumption of Lease
dated as of the date hereof; and
          WHEREAS, Landlord is acquiring certain additional land contiguous to
the Original Land as described on Exhibit “A-2” (the “Expansion Land”) and
pursuant to the terms of the Construction Agency Agreement (as defined herein)
will cause or permit the construction thereon of an approximately 361,000 square
foot addition to the Original Improvements and improvements ancillary thereto
(collectively, the “Expansion Improvements”; and such acquisition of the
Expansion Land and construction of the Expansion Improvements hereinafter
referred to as the “Expansion”); and
          WHEREAS, in connection with the foregoing, Landlord and Tenant have
agreed to amend and restate the Original Lease in its entirety in order to
include the Expansion Land and Expansion Improvements as part of the Leased
Premises and to adjust the Rent and other obligations of Tenant under the Lease
accordingly.
          NOW THEREFORE, in consideration of the rents and provisions herein
stipulated to be paid and performed, Landlord and Tenant hereby covenant and
agree as follows:
     1. Demise of Premises. Landlord hereby demises and lets to Tenant, and
Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the following described property
(collectively, the “Leased Premises”): (a) the Original Land and the Expansion
Land, together with the Appurtenances (collectively, the “Land”); (b) the
Original Improvements, the Expansion Improvements and any other buildings,
structures and improvements now or hereafter constructed on the Land
(collectively, the “Improvements”), and

-1-



--------------------------------------------------------------------------------



 



(c) the fixtures, machinery, equipment and other property described in Exhibit
“B hereto (collectively, the “Equipment”).
     2. Certain Definitions.
          “Affiliate” of any Person shall mean any Person which shall
(1) control, (2) be under the control of, or (3) be under common control with
such Person (the term “control” as used herein shall be deemed to mean ownership
of more than 50% of the outstanding voting stock of a corporation, or other
majority equity and control interest if such Person is not a corporation.
          “Additional Rent” shall mean Additional Rent as defined in
Paragraph 7.
          “Alterations” shall mean all changes, additions, improvements or
repairs to, all alterations, reconstructions, renewals, replacements or removals
of and all substitutions or replacements for any of the Improvements or
Equipment, both interior and exterior, structural and non-structural, and
ordinary and extraordinary.
          “Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Land, including (a) easements
over other lands granted by any Easement Agreement and (b) any streets,
sidewalks, driveways, curbs, ways, alleys, vaults, gores or strips of land
adjoining the Land.
          “Architect” shall mean the Architect as defined in the Construction
Agency Agreement.
          “Assignment” shall mean any assignment of rents and leases from
Landlord to a Lender which (a) encumbers any of the Leased Premises and
(b) secures Landlord’s obligation to repay a Loan, as the same may be amended,
supplemented or modified from time to time.
          “Basic Rent” shall mean the Schedule Basic Rent plus the Expansion
Basic Rent.
          “Basic Rent Payment Dates” shall mean the Basic Rent Payment Dates as
defined in Paragraph 6.
          “Casualty” shall mean any damage to or destruction of or which affects
the Leased Premises.
          “Condemnation” shall mean a Taking and/or a Requisition.
          “Condemnation Notice” shall mean notice or knowledge of the
institution of or intention to institute any proceeding for Condemnation.
          “Construction Agency Agreement” shall mean that certain Construction
Agency Agreement of even date herewith between Landlord and Tenant pursuant to
which Tenant, as agent for Landlord, will cause the construction of the
Improvements on the Land, as the same may be amended, supplemented or modified
from time to time.

-2-



--------------------------------------------------------------------------------



 



          “Costs” of a Person or associated with a specified transaction shall
mean all reasonable costs and expenses incurred by such Person or associated
with such transaction, including without limitation, attorneys’ fees and
expenses, court costs, brokerage fees, escrow fees, title insurance premiums,
mortgage commitment fees, mortgage points, recording fees and transfer taxes, as
the circumstances require.
          “Default Rate” shall mean the Default Rate as defined in
Paragraph 7(a)(iv).
          “Direct Costs” shall mean Direct Costs as defined in Section 1.01 of
the Construction Agency Agreement.
          “Easement Agreement” shall mean any conditions, covenants,
restrictions, easements, declarations, licenses and other agreements listed as
Permitted Encumbrances or as may hereafter affect the Leased Premises.
          “Environmental Law” shall mean (i) whenever enacted or promulgated,
any applicable federal, state and local law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, court order,
judgment, decree, injunction, code, requirement or agreement with any
governmental entity, (x) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a Hazardous Substance or (y) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of Hazardous Substances, Hazardous
Conditions or Hazardous Activities, including but not limited to all of the
Environmental Management Laws, as defined in Ind. Code 13-11-2-71, in each case
as amended and as now or hereafter in effect, and (ii) any common law or
equitable doctrine (including, without limitation, injunctive relief and tort
doctrines such as negligence, nuisance, trespass and strict liability) that may
impose liability or obligations for injuries or damages due to or threatened as
a result of the presence of, exposure to, or ingestion of, any Hazardous
Substance. The term Environmental Law includes, without limitation, the federal
Comprehensive Environmental Response Compensation and Liability Act of 1980, the
Superfund Amendments and Reauthorization Act, the federal Water Pollution
Control Act, the federal Clean Air Act, the federal Clean Water Act, the federal
Resources Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments to RCRA), the federal Solid Waste Disposal Act, the
federal Toxic Substance Control Act, the federal Insecticide, Fungicide and
Rodenticide Act, the federal Occupational Safety and Health Act of 1970, the
federal National Environmental Policy Act and the federal Hazardous Materials
Transportation Act, each as amended and as now or hereafter in effect and any
similar state or local Law.
          “Environmental Violation” shall mean (a) any direct or indirect
discharge, disposal, spillage, emission, escape, pumping, pouring, injection,
leaching, release, seepage, filtration or transporting of any Hazardous
Substance at, upon, under, onto or within the Leased Premises, or from the
Leased Premises to the environment, in violation of any Environmental Law or in
excess of any reportable quantity established under any Environmental Law or
which could result in any liability to Landlord, Tenant or Lender, any Federal,
state or local government or any other Person for the costs of any removal or
remedial action or natural resources damage

-3-



--------------------------------------------------------------------------------



 



or for bodily injury or property damage, (b) any deposit, storage, dumping,
placement or use of any Hazardous Substance at, upon, under or within the Leased
Premises in violation of any Environmental Law or in excess of any reportable
quantity established under any Environmental Law or which could result in any
liability to any Federal, state or local government or to any other Person for
the costs of any removal or remedial action or natural resources damage or for
bodily injury or property damage, (c) the abandonment or discarding of any
barrels, containers or other receptacles containing any Hazardous Substances in
violation of any Environmental Laws, (d) any activity, occurrence or condition
which could result in any liability, cost or expense to Landlord or Lender or
any other owner or occupier of the Leased Premises, or which could result in a
creation of a lien on the Leased Premises under any Environmental Law, or
(e) any violation of or noncompliance with any Environmental Law.
          “Equipment” shall mean the Equipment as defined in Paragraph 1.
          “Event of Default” shall mean an Event of Default as defined in
Paragraph 22(a).
          “Expansion” shall mean the Expansion as defined in the Preamble.
          “Expansion Basic Rent” shall mean the rent payable pursuant to
Paragraphs 2 and 3 of Exhibit “D” hereto.
          “Expansion Land” shall mean the Expansion Land as defined in the
Preamble.
          “Existing Improvements” shall mean the Existing Improvements as
defined in the Preamble.
          “Family Member” shall mean, with respect to any natural Person, such
Person’s spouse, descendants and parents, and any trust, partnership, limited
liability company or other legal entity created solely for the benefit of such
Person and/or such Person’s spouse, descendants and parents.
          “Federal Funds” shall mean federal or other immediately available
funds which at the time of payment are legal tender for the payment of public
and private debts in the United States of America.
          “Final Completion Date” shall mean the date on which (a) the
Improvements, including all “punch list” items shall have been completed in
accordance with the Plans as certified to by the Architect, (b) all permanent
permits and licenses required for the occupancy of the Improvements have been
obtained and (c) Tenant is in occupancy of the Improvements, but in no event
later than sixty (60) days following the Substantial Completion Date.
          “Funding Deadline” shall mean the earliest to occur of (a) the Final
Completion Date, (b) the first Basic Rent Payment Date following the date on
which Landlord has disbursed the full amount of Landlord’s Share of Project
Costs, and (c) the Outside Date; provided that, notwithstanding the passing of
the Funding Deadline, so long as no Event of Default has occurred and is then
continuing under this Lease and Tenant has paid in full any Basic Rent payment
then due and payable hereunder, Landlord shall continue to Fund Landlord’s Share
of

-4-



--------------------------------------------------------------------------------



 



Project Costs in accordance with the terms of the Construction Agency Agreement
and this Lease.
          “Hazardous Activity” means any activity, process, procedure or
undertaking which directly or indirectly (i) procures, generates or creates any
Hazardous Substance; (ii) causes or results in (or threatens to cause or result
in) the release, seepage, spill, leak, flow, discharge or emission of any
Hazardous Substance into the environment (including the air, ground water,
watercourses or water systems), (iii) involves the containment or storage of any
Hazardous Substance; or (iv) would cause the Leased Premises or any portion
thereof to become a hazardous waste treatment, recycling, reclamation,
processing, storage or disposal facility within the meaning of any Environmental
Law.
          “Hazardous Condition” means any condition which would support any
claim or liability under any Environmental Law, including the presence of
underground storage tanks.
          “Hazardous Substance” means (i) any substance, material, product,
petroleum, petroleum product, derivative, compound or mixture, mineral
(including asbestos), chemical, gas, medical waste, or other pollutant, in each
case whether naturally occurring, man-made or the by-product of any process,
that is toxic, harmful or hazardous or acutely hazardous to the environment or
public health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law. Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead and
polychlorinated biphenyls.
          “Impositions” shall mean the Impositions as defined in Paragraph 9(a).
          “Improvements” shall mean the Improvements as defined in Paragraph 1.
          “Indemnitee” shall mean an Indemnitee as defined in Paragraph 15.
          “Indirect Costs” shall mean Indirect Costs as defined in Section 1.01
of the Construction Agency Agreement.
          “Initial Term” shall mean the Initial Term as defined in Paragraph 5.
          “Initial Term Commencement Date” shall mean the Initial Term
Commencement Date as defined in Paragraph 5.
          “Insurance Requirements” shall mean the requirements of all insurance
policies required to be maintained in accordance with this Lease.
          “Land” shall mean the Land as defined in Paragraph 1.
          “Landlord’s Share of Project Costs” shall mean the lesser of (i)
$17,600,000 and (ii) actual Project Costs, including all Direct Costs and
Indirect Costs.

-5-



--------------------------------------------------------------------------------



 



          “Law” shall mean any constitution, statute, rule of law, code,
ordinance, order, judgment, decree, injunction, rule, regulation, policy,
requirement or administrative or judicial determination, even if unforeseen or
extraordinary, of every duly constituted governmental authority, court or
agency, now or hereafter enacted or in effect.
          “Lease” shall mean this Lease Agreement.
          “Lease Year” shall mean, with respect to the first Lease Year, the
period commencing on the Primary Term Commencement Date and ending at midnight
on the last day of the twelfth (12th) full consecutive calendar month following
the month in which the Primary Term Commencement Date occurred, and each
succeeding twelve (12) month period during the Term.
          “Leased Premises” shall mean the Leased Premises as defined in
Paragraph 1.
          “Legal Requirements” shall mean the requirements of all present and
future Laws (including but not limited to Environmental Laws and Laws relating
to accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to any of the Leased Premises, or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration, repair or restoration of any of the Leased Premises, even if
compliance therewith necessitates structural changes or improvements or results
in interference with the use or enjoyment of any of the Leased Premises or
requires Tenant to carry insurance other than as required by this Lease.
          “Lender” shall mean any person or entity (and its respective
successors and assigns) which may, on or after the date hereof, make a Loan to
Landlord or be the holder of a Note.
          “LIBOR” shall mean the rate of interest, rounded upward to the nearest
whole multiple of one-sixteenth of one percent, as published by The Wall Street
Journal (or if The Wall Street Journal ceases to publish such rate, then the
rate appearing on the Reuters Screen LIBO Page for comparable amounts) as the
30-day London Inter-Bank Offered Rate for deposits in U.S. Dollars at
approximately 12:00 p.m. New York time on date that is two business days’ prior
to the re-set date applicable to each monthly period during the term of the
Lease prior to the Funding Deadline. Each determination of LIBOR applicable to a
particular interest period shall be made by Landlord and shall be conclusive and
binding upon Tenant absent manifest error.
          “Loan” shall mean any loan made by one or more Lenders to Landlord,
which loan is secured by a Mortgage and an Assignment and evidenced by a Note.
          “Monetary Obligations” shall mean Rent and all other sums payable by
Tenant under this Lease to Landlord, to any third party on behalf of Landlord or
to any Indemnitee.
          “Mortgage” shall mean any mortgage or deed of trust from Landlord to a
Lender which (a) encumbers any of the Leased Premises and (b) secures Landlord’s
obligation to repay a Loan, as the same may be amended, supplemented or
modified.

-6-



--------------------------------------------------------------------------------



 



          “Net Award” shall mean (a) the entire award payable to Landlord or
Lender by reason of a Condemnation whether pursuant to a judgment or by
agreement or otherwise, or (b) the entire proceeds of any insurance required
under clauses (i), (ii) (to the extent payable to Landlord or Lender), (iv),
(v) or (vi) of Paragraph 16(a), as the case may be, less any expenses incurred
by Landlord and Lender in collecting such award or proceeds.
          “Note” shall mean any promissory note evidencing Landlord’s obligation
to repay a Loan, as the same may be amended, supplemented or modified.
          “Original Land” shall mean the Original Land as defined in the
Preamble.
          “Outside Date” shall mean the Outside Date as defined in the
Construction Agency Agreement.
          “Partial Condemnation” shall mean any Condemnation which does not
constitute a Termination Event.
          “Permitted Encumbrances” shall mean those covenants, restrictions,
reservations, liens, conditions and easements and other encumbrances, other than
any Mortgage or Assignment, listed on Exhibit “C” hereto (but such listing shall
not be deemed to revive any such encumbrances that have expired or terminated or
are otherwise invalid or unenforceable).
          “Person” shall mean an individual, partnership, association,
corporation or other entity.
          “Plans” shall mean the plans and specifications prepared by the
Architect for the construction of the Improvements.
          “Prepayment Premium” shall mean any payment required to be made by
Landlord to a Lender under a Note or any other document evidencing or securing a
Loan (other than payments of principal and/or interest which Landlord is
required to make under a Note or a Mortgage) solely by reason of any prepayment
or defeasance by Landlord of any principal due under a Note or Mortgage, and
which may without limitation take the form of (i) a “make whole” or yield
maintenance clause requiring a prepayment premium or (ii) a defeasance payment
(such defeasance payment to be an amount equal to the positive difference
between (a) the total amount required to defease a Loan and (b) the outstanding
principal balance of the Loan as of the date of such defeasance plus reasonable
Costs of Landlord and Lender.
          “Present Value” of any amount shall mean such amount discounted by a
rate per annum which is the lower of (a) the Prime Rate at the time such present
value is determined or (b) six percent (6%) per annum.
          “Primary Term” shall mean the Primary Term as defined in Paragraph 5.
          “Primary Term Commencement Date” shall mean the date of this Lease.
          “Primary Term Commencement Date” shall mean the date of this Lease.
          “Prime Rate” shall mean the annual interest rate as published, from
time to time, in The Wall Street Journal as the “Prime Rate” in its column
entitled “Money Rate”. The Prime

-7-



--------------------------------------------------------------------------------



 



Rate may not be the lowest rate of interest charged by any “large U.S. money
center commercial banks” and Landlord makes no representations or warranties to
that effect. In the event The Wall Street Journal ceases publication or ceases
to publish the “Prime Rate” as described above, the Prime Rate shall be the
average per annum discount rate (the “Discount Rate”) on ninety-one (91) day
bills (“Treasury Bills”) issued from time to time by the United States Treasury
at its most recent auction, plus three hundred (300) basis points. If no such
91-day Treasury Bills are then being issued, the Discount Rate shall be the
discount rate on Treasury Bills then being issued for the period of time closest
to ninety-one (91) days.
          “Project Costs” shall mean the sum of all Direct Costs and Indirect
Costs incurred or to be incurred in connection with the acquisition of the
Expansion Land, the construction of the Expansion Improvements and the
acquisition and installation of the Equipment in connection therewith.
          “Remaining Sum” shall mean Remaining Sum as defined in
Paragraph 19(c).
          “Renewal Term” shall mean Renewal Term as defined in Paragraph 5.
          “Rent” shall mean, collectively, Basic Rent and Additional Rent.
          “Requisition” shall mean any temporary requisition or confiscation of
the use or occupancy of any of the Leased Premises by any governmental
authority, civil or military, whether pursuant to an agreement with such
governmental authority in settlement of or under threat of any such requisition
or confiscation, or otherwise.
          “Schedule Basic Rent” shall mean the rent payable pursuant to
Paragraph 1 of Exhibit “D” hereto.
          “Site Assessment” shall mean a Site Assessment as defined in
Paragraph 10(c).


          “State” shall mean the State of Indiana.
          “Substantial Completion Date” shall mean the date on which (a) the
Improvements (excluding “punch list” items, i.e., minor details of construction,
decoration or mechanical adjustment, the non-completion of which will not
interfere with Tenant’s use and/or occupancy of the Leased Premises in
accordance with all applicable Laws for the uses permitted hereunder or the
normal conduct of Tenant’s business) shall have been substantially completed in
accordance with the Plans as certified to by the Architect, (b) a temporary or
permanent certificate of occupancy for the Improvements have been obtained and
(c) Tenant is in occupancy of the Improvements and has opened for the normal
conduct of Tenant’s business; but in no event shall the Substantial Completion
Date be later than January 31, 2007.
          “Surviving Obligations” shall mean any obligations of Tenant under
this Lease, actual or contingent, which arise on or prior to the expiration or
prior termination of this Lease or which survive such expiration or termination
by their own terms.
          “Taking” shall mean (a) any taking or damaging of all or a portion of
any of the Leased Premises (i) in or by condemnation or other eminent domain
proceedings pursuant to any

-8-



--------------------------------------------------------------------------------



 



Law, general or special, or (ii) by reason of any agreement with any condemnor
in settlement of or under threat of any such condemnation or other eminent
domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the law applicable to
the Leased Premises.
          “Term” shall mean the Primary Term and the Initial Term, as extended
or renewed in accordance with the provisions hereof.
          “Termination Date” shall mean Termination Date as defined in
Paragraph 18.
          “Termination Event” shall mean a Termination Event as defined in
Paragraph 18.
          “Termination Fee” shall mean the amount set forth on the Termination
Fee Schedule annexed hereto as Exhibit F corresponding to the applicable date or
time period of the giving of the Termination Notice.
          “Termination Notice” shall mean Termination Notice as defined in
Paragraph 18(a).
          “Threshold Amount” shall mean (i) with respect to Paragraph 10(d), the
amount of $1,000,000; (ii) with respect to Paragraph 13(a), the amount of
$1,000,000; and (iii) with respect to Paragraph 17(a) and 19(a), the amount of
$1,000,000 or such lessor amount (but not less than $500,000) as shall be
permitted by Lender; in each case, as increased periodically by the CPI (as
defined in Paragraph 4 of Exhibit D) at the same time and in the same manner as
Basic Rent.
          “Warranties” shall mean Warranties as defined in Paragraph 3(d).
     3. Title and Condition.
          (a) The Leased Premises are demised and let subject to (i) the rights
of any Persons in possession of the Leased Premises, (ii) the existing state of
title of any of the Leased Premises, including any Permitted Encumbrances,
(iii) any state of facts which an accurate survey or physical inspection of the
Leased Premises might show, (iv) all Legal Requirements,including any existing
violation of any thereof, and (v) the condition of the Leased Premises as of the
commencement of the Term, without representation or warranty by Landlord.
          (b) LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE
LEASED PREMISES AS IS. TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS
LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR
SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN,
(iii) THE EXISTENCE OF ANY DEFECT, LATENT OR

-9-



--------------------------------------------------------------------------------



 



PATENT, (iv) LANDLORD’S TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH
SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix) CONDITION, (x) MERCHANTABILITY,
(xi) QUALITY, (xii) DESCRIPTION, (xiii) DURABILITY, (xiv) OPERATION, (xv) THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY
OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR LEGAL REQUIREMENT;
AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES
THAT THE LEASED PREMISES IS OF ITS SELECTION AND TO ITS SPECIFICATIONS AND THAT
THE LEASED PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT. IN
THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY
NATURE, WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF THIS PARAGRAPH 3(b) HAVE
BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED
PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW
OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.
          (c) Tenant represents to Landlord that Tenant is already in physical
possession and occupancy of the Existing Improvements and has examined the title
to the entire Leased Premises prior to the execution and delivery of this Lease
and has found the same to be satisfactory for the purposes contemplated hereby.
Tenant acknowledges that (i) Tenant has only a leasehold right of possession and
use of the Leased Premises, as provided herein, (ii) the Existing Improvements
conform to all Legal Requirements and all Insurance Requirements in all material
respects, (iii) all easements necessary or appropriate for the use or operation
of Tenant’s business at the Leased Premises shall have been or shall be obtained
as of the Final Completion Date, (iv) all contractors and subcontractors who
have performed work on or supplied materials relating to the Existing
Improvements and as to which payment is currently due and payable have been
fully paid, (v) the Existing Improvements have been fully completed in all
material respects in a workmanlike manner of first class quality; provided that,
any breach or inaccuracy of any of the foregoing representations hereinabove
shall not, by itself, constitute an Event of Default under this Lease; it being
agreed that the purpose of such representations shall be to estop Tenant from
asserting any position or claim to the contrary subsequent to the date here of
and to otherwise prevent Tenant from seeking to impose or asserting any duty,
obligation or liability upon Landlord to correct (or incur any costs to correct)
any facts, circumstances, or conditions (or lack thereof) at the Leased
Premises.
          (d) Landlord hereby assigns to Tenant, without recourse or warranty
whatsoever, all assignable warranties, guaranties (express or implied),
indemnities and similar rights (collectively, “Warranties”) which Landlord may
have against any manufacturer, seller,engineer, contractor or builder in respect
of any of the Leased Premises, including, but not limited to, any rights and
remedies existing under contract or pursuant to the uniform commercial code.
Such assignment shall remain in effect until the expiration or earlier
termination of this Lease, whereupon such assignment shall cease and all of the
Warranties, guaranties, indemnities and other rights shall automatically revert
to Landlord. In confirmation

-10-



--------------------------------------------------------------------------------



 



of such reversion Tenant shall execute and deliver promptly any certificate or
other document reasonably required by Landlord. Landlord also agrees to execute
and deliver to Tenant such further documentation as Tenant may reasonably
request in order that Tenant may have the full benefit of the assignment
effectuate or intended to be effectuated by this Paragraph 3(d). Landlord shall
also retain the right to enforce any guaranties upon the occurrence of an Event
of Default. Tenant shall enforce the Warranties in accordance with their
respective terms.
          (e) Pursuant to the Construction Agency Agreement, Tenant will cause
the Expansion Improvements to be constructed and the Expansion Equipment to be
installed with funds more particularly described in the Construction Agency
Agreement in accordance with all the terms thereof, in a good and workmanlike
manner of first class quality, and in compliance with all Insurance Requirements
and all Legal Requirements. As of the Final Completion Date, all Equipment
necessary or appropriate for Tenant’s use or operation of the Leased Premises
after completion of the Expansion Improvements shall have been installed and be
fully operative in all material respects.
          (f) The Expansion Improvements will be owned by Landlord and are
included within the Leased Premises. Tenant acknowledges that the Expansion
Improvements have not yet been constructed and that, pursuant to the
Construction Agency Agreement entered into by Landlord and Tenant, Tenant has
the responsibility for causing the Expansion Improvements to be completed in
accordance with the terms of the Construction Agency Agreement. Landlord will
not make any representations or warranties with respect to the Expansion
Improvements. Tenant further acknowledges that, upon occurrence of an Event of
Default, Landlord may terminate the Construction Agency Agreement, and in
addition to all other remedies of Landlord under this Lease, Landlord shall have
the right but not the obligation to complete construction of the Expansion
Improvements in accordance with the Plans. If Landlord so completes construction
of the Expansion Improvements, Tenant will not be excused from paying all Rent
due pursuant to the terms of this Lease, and Landlord shall have the right to
exercise any or all of its remedies hereunder following an Event of Default. All
acknowledgments of Tenant regarding the Leased Premises contained in Paragraph
3(b) shall be deemed to have been made again as of the Final Completion Date.
          (g) Landlord agrees to enter into, at Tenant’s expense, such Easement
Agreements, waivers, approvals or restrictions for utilities, parking or other
matters as necessary or desirable for operation of the Leased Premises as
reasonably requested by Tenant, subject to Lender’s and Landlord’s approval of
the form thereof, not to be unreasonably withheld or delayed; provided, however,
that no such easement shall result in any diminution in the value or utility of
the Leased Premises for use as a warehouse/distribution facility and further
provided that no such easement shall render the use of the Leased Premises
dependent upon any other property or condition the use of the Leased Premises
upon the use of any other property, each of which Tenant shall certify to
Landlord and Lender in writing delivered with Tenant’s request with respect to
such Easement. If either Landlord or Lender shall fail to notify Tenant of its
approval of or disapprove the form of any such Easement within a period of
thirty (30) days from their respective receipt of same, then such party failing
to notify Tenant shall be deemed to have approved of such easement; provided
that Landlord shall be entitled to notify Tenant of Lender’s decision.
     4. Use of Leased Premises; Quiet Enjoyment.

-11-



--------------------------------------------------------------------------------



 



          (a) Subject to the provisions of clause (vi) of Paragraph 22(a)
hereof, Tenant shall continuously use and occupy the Leased Premises for a
warehouse and distribution facility and ancillary office uses, and for no other
purpose. Tenant shall not use or occupy or permit any of the Leased Premises to
be used or occupied, nor do or permit anything to be done in or on any of the
Leased Premises, in a manner which would or might (i) violate any Law, Legal
Requirement or Permitted Encumbrance, (ii) make void or voidable or cause any
insurer to cancel any insurance required by this Lease, or make it difficult or
impossible to obtain any such insurance at commercially reasonable rates,
(iii) make void or voidable, cancel or cause to be cancelled or release any of
the Warranties, (iv) cause structural injury to any of the Improvements or (v)
constitute a public or private nuisance or waste.
          (b) Subject to the terms and provisions hereof, Tenant shall quietly
hold, occupy and enjoy the Leased Premises throughout the Term, without any
hindrance, ejection or molestation by Landlord with respect to matters that
arise after the date hereof, provided that Landlord or its agents may enter upon
and examine any of the Leased Premises at such reasonable times as Landlord may
select and upon reasonable notice to Tenant (except in the case of an emergency,
in which no notice shall be required) for the purpose of inspecting the Leased
Premises, verifying compliance or non-compliance by Tenant with its obligations
hereunder and the existence or non-existence of an Event of Default or event
which with the passage of time and/or notice would constitute an Event of
Default, and during the last year of the Term for the purpose of showing the
Leased Premises to prospective Lenders and purchasers and taking such other
action with respect to the Leased Premises as is permitted by any provision
hereof. Landlord shall endeavor, in each case, to minimize any interference with
Tenant’s use and occupancy of the Leased Premises during any period of time that
Landlord, its agents, employees and/or contractors have entered the Leased
Premises as set forth herein.
     5. Term.
          (a) Subject to the provisions hereof, Tenant shall have and hold the
Leased Premises for a primary term (the “Primary Term”) commencing on the date
hereof (the “Primary Term Commencement Date”) and terminating at midnight on the
last day of the calendar month in which the Substantial Completion Date occurs,
which shall not, in any event, occur later than the Outside Date (the “Primary
Term Expiration Date”) and for an initial term (such initial term, as extended
or renewed in accordance with the provisions hereof, being called the “Initial
Term”) commencing on the day (the “Initial Term Commencement Date”) immediately
following the Primary Term Expiration Date and terminating on January 31, 2022
(such date, as same may be extended as hereinbelow provided, the “Expiration
Date”); provided, however, that if the Outside Date shall not occur on or prior
to February 1, 2007 pursuant to the terms of the Construction Agency Agreement
then the Expiration Date shall be extended one (1) day for each day after
February 1, 2007 that the Outside Date occurs.
          (b) Provided that this Lease shall not have been terminated pursuant
to any provision hereof, then on the Expiration Date, and on the fifth (5th),
tenth (10th), fifteenth (15th), twentieth (20th), twenty-fifth (25th) and
thirtieth (30th) anniversaries of the Expiration Date (the Expiration Date and
each such anniversary being referred to herein as a “Renewal Date”) the Term
shall be deemed to have been automatically extended for an additional period of
five (5) year each (each such extension period being referred to herein as a
“Renewal Term”), unless

-12-



--------------------------------------------------------------------------------



 



Tenant shall notify Landlord in recordable form at least one (1) year prior to
the next Renewal Date that Tenant is terminating this Lease as of the next
Renewal Date. Any such extension of the Term shall be subject to all of the
provisions of this Lease, as the same may be amended, supplemented or modified
(except that Tenant shall not have the right to any additional Renewal Terms).
          (c) If Tenant exercises its option not to extend or further extend the
Term, or if Landlord has exercised its remedies under Paragraph 23 (whether or
not this Lease is terminated), then Landlord shall have the right during the
remainder of the Term then in effect and, in any event, Landlord shall have the
right during the last year of the Term, to (i) advertise the availability of the
Leased Premises for sale or reletting and to erect upon the Leased Premises
signs indicating such availability and (ii) show the Leased Premises to
prospective purchasers or tenants or their agents at such reasonable times as
Landlord may select. Landlord shall endeavor, in each case, to minimize any
interference with Tenant’s use and occupancy of the Leased Premises during any
period of time that Landlord, its agents, employees and/or contractors have
entered the Leased Premises as set forth herein.
     6. Basic Rent. Tenant shall pay to Landlord, as annual rent for the Leased
Premises during the Term, Basic Rent in the amounts determined in accordance
with Exhibit “D” hereto, on the dates set forth therein (each such day being a
“Basic Rent Payment Date”). Each such rental payment shall be made in Federal
Funds so as to be received by Landlord no later than the applicable Basic Rent
Payment Date at Landlord’s address first set forth above or pursuant to wire
transfer instructions delivered to Tenant from time to time and/or to such one
or more other Persons (but not to exceed two), in such proportions as Landlord
may direct by twenty (20) days prior written notice to Tenant.
     7. Additional Rent.
          (a) Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”):
               (i) except as otherwise specifically provided herein (including,
without limitation, Paragraph 17 below), all costs and expenses of Tenant,
Landlord and any other Persons specifically referenced herein which are incurred
in connection or associated with (A) the ownership, use, non-use, occupancy,
monitoring, possession, operation, condition, design, construction, maintenance,
alteration, repair or restoration of any of the Leased Premises, (B) the
performance of any of Tenant’s obligations under this Lease, (C) any sale or
other transfer of any of the Leased Premises to Tenant under this Lease, (D) any
Condemnation proceedings, (E) the adjustment, settlement or compromise of any
insurance claims involving or arising from any of the Leased Premises, (F) the
prosecution, defense or settlement of any litigation (other than between
Landlord and Tenant) involving or arising from any of the Leased Premises, this
Lease, or the sale of the Leased Premises to Landlord, (G) the exercise or
enforcement by Landlord, its successors and assigns, of any of its rights under
this Lease (which are successful, in whole or in part) (H) any amendment to or
modification or termination of this Lease made at the request of Tenant,
(I) Costs of Landlord’s counsel and reasonable internal Costs of Landlord
incurred in connection with any act undertaken by Landlord (or its counsel) at
the request of Tenant, or incurred in connection with any act of Landlord
performed on behalf of

-13-



--------------------------------------------------------------------------------



 



Tenant, (J) the reasonable internal Costs of Landlord incurred in connection
with any act undertaken by Landlord at the request of Tenant or Tenant’s failure
to act promptly in an emergency situation, and (K) any other items specifically
required to be paid by Tenant under this Lease. Nothing herein shall make Tenant
liable for the payment (as Additional Rent or otherwise) of any Costs or
expenses (i) which result solely from the gross negligence or willful misconduct
of Landlord, (ii) as to which there has been a judicial determination that same
were incurred in bad faith by Landlord or (iii) which are incurred by Landlord
as a part of its general administrative and overhead costs or expenses, or
accounting and tax compliance costs or fees, unless such costs and/or expenses
are expressly provided to be paid by Tenant hereunder.
               (ii) after the date all or any portion of any installment of
Basic Rent is due and not paid by the applicable Basic Rent Payment Date
(excluding any Expansion Basic Rent for which Tenant shall be entitled to
receive a credit pursuant to Paragraph 2(b) of Exhibit D), an amount (the “Late
Charge”) equal to five percent (5%) of the amount of such unpaid installment or
portion thereof, provided, however, that with respect to the first two (2) late
payments of all or any portion of any installment of Basic Rent in any Lease
Year, the Late Charge shall not be due and payable unless the Basic Rent has not
been paid within five (5) days following the due date thereof;
               (iii) a sum equal to any additional sums (including any late
charge, default penalties, interest and fees of Lender’s counsel) which are
payable by Landlord to any Lender under any Note by reason of Tenant’s late
payment or non-payment of Basic Rent or by reason of an Event of Default; and
               (iv) interest at the rate (the “Default Rate”) of four percent
(4%) over the Prime Rate per annum on the following sums until paid in full:
(A) all overdue installments of Basic Rent from the respective due dates
thereof, provided, however, that with respect to the first two (2) late payments
of all or any portion of any installment of Basic Rent in any Lease Year,
interest at the Default Rate shall not commence unless the Basic Rent has not
been paid within five (5) days following the due date thereof, (B) all overdue
amounts of Additional Rent relating to obligations which Landlord shall have
paid on behalf of Tenant, from the date of payment thereof by Landlord, and
(C) all other overdue amounts of Additional Rent, from the date when any such
amount becomes overdue.
          (b) Tenant shall pay and discharge (i) any Additional Rent referred to
in Paragraph 7(a)(i) when the same shall become due, provided that amounts which
are billed to Landlord or any third party, but not to Tenant, shall be paid
within twenty (20) days after Landlord’s demand for payment thereof, and
(ii) any other Additional Rent, within twenty (20)days after Landlord’s demand
for payment thereof.
          (c) In no event shall amounts payable under Paragraph 7(a)(ii),
(iii) and (iv) exceed the maximum amount permitted by applicable Law.
     8. Net Lease; Non-Terminability.
          (a) This is a net lease and, except as otherwise expressly provided
herein, all Monetary Obligations shall be paid without notice or demand and
without set-off, counterclaim,

-14-



--------------------------------------------------------------------------------



 



recoupment, abatement, suspension, deferment, diminution, deduction, reduction
or defense (collectively, a “Set-Off”).
          (b) This Lease and the rights of Landlord and the obligations of
Tenant hereunder shall not be affected by any event or for any reason or cause
whatsoever foreseen or unforeseen.
          (c) The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, all Monetary Obligations shall continue to
be payable in all events (or, in lieu thereof, Tenant shall pay amounts equal
thereto), and the obligations of Tenant hereunder shall continue unaffected
unless the requirement to pay or perform the same shall have been terminated
pursuant to an express provision of this Lease. The obligation to pay Rent or
amounts equal thereto shall not be affected by any collection of any sums by any
governmental body pursuant to any Imposition even if such sums are characterized
as “rent” by such governmental body. All Rent payable by Tenant hereunder shall
constitute “rent” for all purposes (including Section 502(b)(6) of the Federal
Bankruptcy Code).
          (d) Except as otherwise expressly provided herein, Tenant shall have
no right and hereby waives all rights which it may have under any Law (i) to
quit, terminate or surrender this Lease or any of the Leased Premises, or
(ii) to any Set-Off of any Monetary Obligations.
     9. Payment of Impositions.
          (a) Tenant shall, before interest or penalties are due thereon, pay
and discharge all taxes (including real and personal property, franchise, sales,
use, gross receipts and rent taxes), all charges for any easement or agreement
maintained for the benefit of any of the Leased Premises, all assessments and
levies, all permit, inspection and license fees, all rents and charges for
water, sewer, utility and communication services relating to any of the Leased
Premises, all ground rents and all other public charges whether of a like or
different nature, even if unforeseen or extraordinary, imposed upon or assessed
against (i) Tenant, (ii) Tenant’s leasehold interest in the Leased Premises,
(iii) any of the Leased Premises, or (iv) Landlord as a result of or arising in
respect of the acquisition, ownership, occupancy, leasing, use, possession or
sale of any of the Leased Premises, any activity conducted on any of the Leased
Premises, or the Rent, (collectively, the “Impositions”); provided, that nothing
herein shall obligate Tenant to pay (A) income, excess profits or other taxes of
Landlord (or Lender) which are determined on the basis of Landlord’s (or
Lender’s) net income or net worth (unless such taxes are in lieu of or a
substitute for any other tax, assessment or other charge upon or with respect to
the Leased Premises which, if it were in effect, would be payable by Tenant
under the provisions hereof or by the terms of such tax, assessment or other
charge), (B) any estate, inheritance, succession, gift or similar tax imposed on
Landlord or (C) any capital gains tax imposed on Landlord in connection with the
sale of the Leased Premises to any Person. Landlord shall have the right to
require Tenant to pay, together with scheduled installments of Basic Rent, the
amount of the gross receipts or rent tax, if any, payable with respect to the
amount of such installment of Basic Rent. If any Imposition may be paid in
installments without interest or penalty, Tenant shall have the option to pay
such Imposition in installments; in such event, Tenant shall be liable only for
those installments which accrue or become due and payable during the Term.
Tenant shall prepare and file all tax reports required by governmental
authorities which relate to the

-15-



--------------------------------------------------------------------------------



 



Impositions. Tenant shall deliver to Landlord (1) copies of all settlements and
notices pertaining to the Impositions which may be issued by any governmental
authority within ten (10) business days after Tenant’s receipt thereof,
(2) receipts for payment of all taxes required to be paid by Tenant hereunder
within thirty (30) days after the due date thereof and (3) receipts for payment
of all other Impositions within ten (10) business days after Landlord’s request
therefor.
          (b) Following the occurrence of an Event of Default with respect to
the payment of taxes or insurance premiums, the maintenance of the Leased
Premises, or if Landlord is required by a Lender to pay into escrow funds
necessary to pay the applicable Escrow Charges, Tenant shall pay to Landlord
such amounts (each an “Escrow Payment”) monthly or as required by such Lender
(but not more often than monthly) so that there shall be in an escrow account an
amount sufficient to pay the Escrow Charges (as hereinafter defined) as they
become due. As used herein, “Escrow Charges” shall mean real estate taxes and
assessments on or with respect to the Leased Premises or payments in lieu
thereof, premiums on any insurance required by this Lease and any reserves for
capital improvements. Landlord shall determine the amount of the Escrow Charges
(it being agreed that if required by a Lender, such amounts shall equal any
corresponding escrow installments required to be paid by Landlord) and the
amount of each Escrow Payment. As long as the Escrow Payments are being held by
Landlord the Escrow Payments shall not be commingled with other funds of
Landlord or other Persons and interest thereon shall accrue for the benefit of
Tenant from the date such monies are received and invested until the date such
monies are disbursed to pay Escrow Charges. Landlord shall apply the Escrow
Payments to the payment of the Escrow Charges in such order or priority as
Landlord shall reasonably determine or as required by Law. If at any time the
Escrow Payments theretofore paid to Landlord shall be insufficient for the
payment of the Escrow Charges, Tenant, within thirty (30) days after Landlord’s
demand therefor, shall pay the amount of the deficiency to Landlord.
     10. Compliance with Laws and Easement Agreements, Environmental Matters.
          (a) Tenant shall, at its expense, comply with and conform to, and
cause the Leased Premises and any other Person occupying any part of the Leased
Premises to comply with and conform to, all Insurance Requirements and Legal
Requirements (including all applicable Environmental Laws). Tenant shall not at
any time (i) cause, permit or suffer to occur any Environmental Violation or
(ii) permit any sublessee, assignee or other Person occupying the Leased
Premises under or through Tenant to cause, permit or suffer to occur any
Environmental Violation and, at the request of Landlord or Lender, Tenant shall
promptly remediate or undertake any other appropriate response action to correct
any existing Environmental Violation, however immaterial, and (iii) without the
prior written consent of Landlord and Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof. Any and all reports prepared for or by Landlord
with respect to the Leased Premises shall be for the sole benefit of Landlord
and Lender and no other Person shall have the right to rely on any such reports.
          (b) Tenant, at its sole cost and expense, will at all times promptly
and faithfully abide by, discharge and perform all of the covenants, conditions
and agreements contained in any Easement Agreement on the part of Landlord or
the occupier to be kept and

-16-



--------------------------------------------------------------------------------



 



performed thereunder. Tenant will not alter, modify, amend or terminate any
Easement Agreement, give any consent or approval thereunder, or enter into any
new Easement Agreement without, in each case, the prior written consent of
Landlord.
          (c) Upon prior written notice from Landlord, Tenant shall permit such
persons as Landlord may designate (“Site Reviewers”) to visit the Leased
Premises and perform, as agents of Tenant, environmental site investigations and
assessments (“Site Assessments”) on the Leased Premises (i) in connection with
any sale, financing or refinancing of the Leased Premises, (ii) within the six
month period prior to the expiration of the Term, (iii) if required by Lender or
the terms of any credit facility to which Landlord is bound, (iv) if an Event of
Default exists, or (v) at any other time that, in the opinion of Landlord or
Lender, a reasonable basis exists to believe that an Environmental Violation or
any condition that could reasonably be expected to result in any Environmental
Violation exists. Such Site Assessments may include both above and below the
ground testing for Environmental Violations and such other tests as may be
necessary, in the opinion of the Site Reviewers, to conduct the Site
Assessments. Tenant shall supply to the Site Reviewers such historical and
operational information regarding the Leased Premises as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments, and shall
make available for meetings with the Site Reviewers appropriate personnel having
knowledge of such matters. The cost of performing and reporting Site Assessments
(A) under clause (i), if the sale is to Tenant or an affiliate or designee of
Tenant, (B) under clause (ii), but only one time, and (C) under clauses (iv) and
(v), but only if an Environmental Violation is actually discovered, shall be
paid by Tenant; and in all other instances shall be paid by Landlord. Landlord
shall cooperate with Tenant, in each case, to minimize any interference with
Tenant’s use and occupancy of the Leased Premises during any period of time that
the Site Reviewers have entered the Leased Premises as set forth herein.
          (d) If an Environmental Violation occurs or is found to exist and, in
Landlord’s reasonable judgment, the cost of remediation of, or other response
action with respect to, the same is likely to exceed the Threshold Amount,
Tenant shall provide to Landlord, within twenty (20) days after Landlord’s
request therefor, adequate financial assurances that Tenant will effect such
remediation in accordance with applicable Environmental Laws. Such financial
assurances shall be a bond or letter of credit reasonably satisfactory to
Landlord in form and substance and in an amount equal to or greater than
Landlord’s reasonable estimate, based upon a Site Assessment performed pursuant
to Paragraph 10(c), of the anticipated cost of such remedial action.
          (e) Notwithstanding any other provision of this Lease, if an
Environmental Violation occurs or is found to exist and the Term would otherwise
terminate or expire, then, at the option of Landlord, the Term shall be
automatically extended beyond the date of termination or expiration and this
Lease shall remain in full force and effect (except that Tenant shall have no
obligation to remain in physical occupancy of the Leased Premises) beyond such
date until the earlier to occur of (i) the completion of all remedial action in
accordance with applicable Environmental Laws or (ii) the date specified in a
written notice from Landlord to Tenant terminating this Lease.

-17-



--------------------------------------------------------------------------------



 



          (f) If Tenant fails to correct any Environmental Violation which
occurs or is found to exist, Landlord shall have the right (but no obligation)
to take any and all actions as Landlord shall deem necessary or advisable in
order to cure such Environmental Violation.
          (g) Tenant shall notify Landlord immediately after becoming aware of
any Environmental Violation (or alleged Environmental Violation) or
noncompliance with any of the covenants contained in this Paragraph 10 and shall
forward to Landlord immediately upon receipt thereof copies of all orders,
reports, notices, permits, applications or other communications relating to any
such violation or noncompliance.
          (h) All future leases, subleases or concession agreements relating to
the Leased Premises entered into by Tenant shall contain covenants of the other
party not to at any time (i) cause any Environmental Violation to occur or
(ii) permit any Person occupying the Leased Premises through said subtenant or
concessionaire to cause any Environmental Violation to occur.
     11. Liens; Recording.
          (a) Tenant shall not, directly or indirectly, create or permit to be
created or to remain and shall promptly discharge or remove any lien, levy or
encumbrance on any of the Leased Premises or on any Rent or any other sums
payable by Tenant under this Lease, other than any Mortgage or Assignment, the
Permitted Encumbrances and any mortgage, lien, encumbrance or other charge
created by or resulting solely from any act or omission of Landlord. NOTICE IS
HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR
OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER TENANT, AND THAT NO
MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH
TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY OF THE LEASED PREMISES.
LANDLORD MAY AT ANY TIME, AND AT LANDLORD’S REQUEST TENANT SHALL PROMPTLY, POST
ANY NOTICES ON THE LEASED PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.
          (b) Tenant shall execute, deliver and record, file or register
(collectively,“record”) all such instruments as may be required or permitted by
any present or future Law in order to evidence the respective interests of
Landlord and Tenant in the Leased Premises, and shall cause a memorandum of this
Lease (or, if such a memorandum cannot be recorded, this Lease), and any
supplement hereto or thereto, to be recorded in such manner and in such places
as may be required or permitted by any present or future Law in order to protect
the validity and priority of this Lease.
     12. Maintenance and Repair.
          (a) Tenant shall at all times maintain the Leased Premises in as good
repair and appearance as they are in on the Final Completion Date, except for
ordinary wear and tear, and fit to be used for their intended use in accordance
with the better of the practices generally recognized as then acceptable by
other companies in its industry or observed by Tenant with

-18-



--------------------------------------------------------------------------------



 



respect to the other real properties owned or operated by it, and, in the case
of the Equipment, in as good mechanical condition as it was on the later of the
Final Completion Date or the date of its installation, except for ordinary wear
and tear. Tenant shall take every other action necessary or appropriate for the
preservation and safety of the Leased Premises. Tenant shall promptly make all
Alterations of every kind and nature, whether foreseen or unforeseen, which may
be required to comply with the foregoing requirements of this Paragraph 12(a).
Landlord shall not be required to make any Alteration, whether foreseen or
unforeseen, or to maintain any of the Leased Premises in any way, and Tenant
hereby expressly waives any right which may be provided for in any Law now or
hereafter in effect to make Alterations at the expense of Landlord or to require
Landlord to make Alterations. Any Alteration made by Tenant pursuant to this
Paragraph 12 shall be made in conformity with the provisions of Paragraph 13.
          (b) If any Improvement, now or hereafter constructed, shall
(i) encroach upon any setback or any property, street or right-of-way adjoining
the Leased Premises, (ii) violate the provisions of any restrictive covenant
affecting the Leased Premises, (iii) hinder or obstruct any easement or
right-of-way to which any of the Leased Premises is subject or (iv) impair the
rights of others in, to or under any of the foregoing, Tenant shall, promptly
after receiving notice or otherwise acquiring knowledge thereof, either
(A) obtain from all necessary parties waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation,
hindrance, obstruction or impairment, whether the same shall affect Landlord,
Tenant or both, or (B) take such action as shall be necessary to remove all such
encroachments, hindrances or obstructions and to end all such violations or
impairments, including, if necessary, making Alterations.

-19-



--------------------------------------------------------------------------------



 



     13. Alterations and Improvements.
          (a) Tenant shall have the right, without having obtained the prior
written consent of Landlord and Lender and provided that no Event of Default
then exists, (i) to make non-structural Alterations or a series of related
non-structural Alterations within any consecutive twelve (12) month period that,
as to any such Alterations or series of related Alterations within any
consecutive twelve (12) month period, do not cost in excess of the Threshold
Amount and (ii) to install Equipment in the Improvements or accessions to the
Equipment within any consecutive twelve (12) month period that, as to such
Equipment or accessions, do not cost in excess of the Threshold Amount, so long
as at the time of construction or installation of any such Alterations or
Equipment no Event of Default exists and the value and utility of the Leased
Premises is not diminished thereby. If (i) the cost of any non-structural
Alterations, series of related non-structural Alterations, Equipment or
accessions thereto within any consecutive twelve (12) month period is in excess
of the Threshold Amount, (ii) Tenant desires to make structural Alterations to
the Leased Premises, or (iii) Tenant desires to construct upon the Land any
additional buildings, then in each case, the prior written consent of Landlord
shall be required; provided that; Landlord shall not unreasonably withhold,
delay or condition its consent to any Alternations above the Threshold Amount,
so long as value and/or utility of the Leased Premises is not diminished
thereby. Landlord shall have the right to require Tenant to remove any
Alterations except for those Alterations required by Law or expressly permitted
hereunder without Landlord’s consent, or for which Landlord has agreed in
writing that removal will not be required.
          (b) If Tenant makes any Alterations pursuant to this Paragraph 13 or
as required by Paragraph 12 or 17 (such Alterations and actions being
hereinafter collectively referred to as “Work”), whether or not Landlord’s
consent is required, then (i) the market value of the Leased Premises shall not
be lessened by any such Work or its usefulness impaired, (ii) all such Work
shall be performed by Tenant in a good and workmanlike manner, (iii) all such
Work shall be expeditiously completed in compliance with all Legal Requirements,
(iv) all such Work shall comply with the Insurance Requirements, (v) if any such
Work involves the replacement of Equipment or parts thereto, all replacement
Equipment or parts shall have a value and useful life equal to the greater of
(A) the value and useful life on the Final Completion Date of the Equipment
being replaced or (B) the value and useful life of the Equipment being replaced
immediately prior to the occurrence of the event which required its replacement
(assuming such replaced Equipment was then in the condition required by this
Lease), (vi) Tenant shall promptly discharge or remove all liens filed against
any of the Leased Premises arising out of such Work, (vii) Tenant shall procure
and pay for all permits and licenses required in connection with any such Work,
(viii) all such Work shall be the property of Landlord and shall be subject to
this Lease, and Tenant shall execute and deliver to Landlord any document
requested by Landlord evidencing the assignment to Landlord of all estate,
right, title and interest (other than the leasehold estate created hereby) of
Tenant or any other Person thereto or therein, and (ix) Tenant shall comply, to
the extent requested by Landlord or required by this Lease, with the provisions
of Paragraphs 12(a) and 19(a), whether or not such Work involves restoration of
the Leased Premises.
     14. Permitted Contests. Notwithstanding any other provision of this Lease,
Tenant shall not be required to (a) pay any Imposition, (b) comply with any
Legal Requirement, (c)

-20-



--------------------------------------------------------------------------------



 



discharge or remove any lien referred to in Paragraph 11 or 13 or (d) take any
action with respect to any encroachment, violation, hindrance, obstruction or
impairment referred to in Paragraph 12(b) (such non-compliance with the terms
hereof being hereinafter referred to collectively as “Permitted Violations”) and
may dispute or contest the same, so long as at the time of such contest no other
Event of Default has occurred and is then continuing and so long as Tenant shall
contest, in good faith, the existence, amount or validity thereof, the amount of
the damages caused thereby, or the extent of its or Landlord’s liability
therefor by appropriate proceedings which shall operate during the pendency
thereof to prevent or stay (i) the collection of, or other realization upon, the
Permitted Violation so contested, (ii) the sale, forfeiture or loss of any of
the Leased Premises or any Rent to satisfy or to pay any damages caused by any
Permitted Violation, (iii) any interference with the use or occupancy of any of
the Leased Premises, (iv) any interference with the payment of any Rent, or
(v) the cancellation or increase in the rate of any insurance policy or a
statement by the carrier that coverage will be denied or (vi) the enforcement or
execution of any injunction, order or Legal Requirement with respect to the
Permitted Violation. Tenant shall provide Landlord security which is
satisfactory, in Landlord’s reasonable judgment, to assure that such Permitted
Violation is corrected, including all Costs, interest and penalties that may be
incurred or become due in connection therewith. While any proceedings which
comply with the requirements of this Paragraph 14 are pending and the required
security is held by Landlord, Landlord shall not have the right to correct any
Permitted Violation thereby being contested unless Landlord is required by law
to correct such Permitted Violation and Tenant’s contest does not prevent or
stay such requirement as to Landlord. Each such contest shall be promptly and
diligently prosecuted by Tenant to a final conclusion, except that Tenant, so
long as the conditions of this Paragraph 14 are at all times complied with, has
the right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay any and all losses, judgments, decrees and Costs in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest and Costs thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof. No such contest shall subject Landlord
to the risk of any civil or criminal liability.
     15. Indemnification.
          (a) Tenant shall pay, protect, indemnify, defend, save and hold
harmless Landlord, Lender and all other Persons described in Paragraph 30 (each
an “Indemnitee”) from and against any and all liabilities, losses, damages
(including punitive damages), penalties, Costs (including attorneys’ fees and
costs), causes of action, suits, claims, demands or judgments of any nature
whatsoever, howsoever caused, without regard to the form of action and whether
based on strict liability, negligence or any other theory of recovery at law or
in equity arising from (i) any matter pertaining to the acquisition (or the
negotiations leading thereto), ownership, use, non-use, occupancy or operation
or condition, design or construction, maintenance, repair or restoration of the
Leased Premises, (ii) any casualty in any manner arising from the Leased
Premises, whether or not Indemnitee has or should have knowledge or notice of
any defect or condition causing or contributing to said casualty, (iii) any
violation by Tenant of any provision of this Lease, any contract or agreement to
which Tenant is a party, any Legal Requirement or any Permitted Encumbrance or
any encumbrance Tenant consented to or the Mortgage or

-21-



--------------------------------------------------------------------------------



 



Assignment or (iv) any alleged, threatened or actual Environmental Violation,
including (A) liability for response costs and for costs of removal and remedial
action incurred by the United States Government, any state or local governmental
unit or any other Person, or damages from injury to or destruction or loss of
natural resources, including the reasonable costs of assessing such injury,
destruction or loss, incurred pursuant to Section 107 of CERCLA, or any
successor section or act or provision of any similar state or local Law,
(B) liability for costs and expenses of abatement, correction or clean-up,
fines, damages, response costs or penalties which arise from the provisions of
any of the other Environmental Laws and (C) liability for personal injury or
property damage arising under any statutory or common-law tort theory, including
damages assessed for the maintenance of a public or private nuisance or for
carrying on of a dangerous activity; provided that, the foregoing
indemnification obligations shall not be applicable to any Claim resulting from
the gross negligence or willful misconduct of Landlord (it being further agreed
that for purposes of this Paragraph 15, as between Landlord and Tenant, in no
event shall any omission or failure to act on the part of Landlord, or
Landlord’s mere absence from the Leased Premises or failure to be aware of any
condition thereat, be deemed to constitute gross negligence).
          (b) In case any action or proceeding is brought against any Indemnitee
by reason of any such claim, (i) Tenant may, except in the event of a conflict
of interest or a dispute between Tenant and any such Indemnitee or during the
continuance of an Event of Default, retain its own counsel and defend such
action (it being understood that Landlord may employ counsel of its choice to
monitor the defense of any such action, the actual and reasonable cost of which
shall be paid by Tenant) and (ii) such Indemnitee shall notify Tenant to resist
or defend such action or proceeding by retaining counsel reasonably satisfactory
to such Indemnitee, and such Indemnitee will cooperate and assist in the defense
of such action or proceeding if reasonably requested so to do by Tenant. In the
event of a conflict of interest or dispute or during the continuance of an Event
of Default, Landlord shall have the right to select counsel,and the cost of such
counsel shall by paid by Tenant.
          (c) The obligations of Tenant under this Paragraph 15 shall survive
any termination, expiration or rejection in bankruptcy of this Lease.
     16. Insurance.
          (a) Tenant shall maintain or cause to be maintained the following
insurance on or in connection with the Leased Premises:
               (i) Insurance against all risk of physical loss or damage to the
Improvements and Equipment as provided under “Special Causes of Loss” form
coverage, and including customarily excluded perils of hail, windstorm, flood
coverage, earthquake and, to the extent required by Lender, terrorism insurance,
in amounts no less than the actual replacement cost of the Improvements and
Equipment; provided that, if Tenant’s insurance company is unable or unwilling
to include any of all of such excluded perils, Tenant shall have the option of
purchasing coverage against such perils from another insurer on a “Difference in
Conditions” form or through a stand-alone policy. Such policies shall contain
Replacement Cost and Agreed Amount Endorsements, and “Law and Ordinance”
coverage (with commercially reasonable limits consistent with coverages then
customarily required by prudent institutional landlords or

-22-



--------------------------------------------------------------------------------



 



lenders for properties similarly situated). Such policies and endorsements shall
contain deductibles not more than $100,000 per occurrence.
               (ii) Commercial General Liability Insurance and Business
Automobile Liability Insurance (including Non-Owned and Hired Automobile
Liability) against claims for personal and bodily injury, death or property
damage occurring on, in or as a result of the use of the Leased Premises, in an
amount not less than $15,000,000 per occurrence/annual aggregate, on a claims
occurrence basis and containing a deductible of not more than $350,000 per
occurrence, or such lower deductible as shall be required by Lender (but in no
event less than $250,000).
               (iii) Workers’ compensation and employers’ liability insurance
covering all persons employed by Tenant in connection with any work done on or
about any of the Leased Premises.
               (iv) Comprehensive Boiler and Machinery Insurance on any of the
Equipment or any other equipment on or in the Leased Premises, in an amount not
less than $5,000,000 per accident for damage to property (and which may be
carried as part of the coverage required under clause (i) above or pursuant to a
separate policy or endorsement). Either such Boiler and Machinery policy or the
Special Causes of Loss policy required in clause (i) above shall include at
least $1,000,000 per incidence for Off-Premises Service Interruption and
Expediting Expenses and may contain a deductible not to exceed $100,000.
               (v) Business Income/Extra Expense Insurance at limits sufficient
to cover 100% of the period of indemnity not less than twelve (12) months from
time of loss.
               (vi) During the construction of the Improvements and during any
period in which substantial Alterations at the Leased Premises are being
undertaken, builder’s risk insurance covering the total completed value,
including all hard and soft costs (which shall include business interruption
coverage) with respect to the Improvements being constructed, altered or
repaired (on a completed value, non-reporting basis), replacement cost of work
performed and equipment, supplies and materials furnished in connection with
such construction, alteration or repair of Improvements or Equipment, together
with such other endorsements as Landlord may reasonably require, and general
liability, worker’s compensation and automobile liability insurance with respect
to the Improvements being constructed, altered or repaired.
               (vii) Such other insurance (or other terms with respect to any
insurance required pursuant to this Paragraph 16, including without limitation
amounts of coverage, deductibles, form of mortgagee clause) on or in connection
with any of the Leased Premises as Landlord or Lender may reasonably require;
provided such coverages are consistent as to types and amounts, with coverages
then customarily required by prudent institutional landlords or lenders for
properties similarly situated. In addition, with respect to the insurance
coverages required to be maintained pursuant to clauses (i) through (vi) of this
Paragraph 16(a), Tenant shall use commercially reasonable efforts, consistent
with those of prudent owners of institutional quality commercial real estate, to
maintain insurance coverage against any loss, damage or injury resulting from
acts of terrorism.

-23-



--------------------------------------------------------------------------------



 



          (b) The insurance required by Paragraph 16(a) shall be written by
companies having a Best’s rating of A:X or above and a claims paying ability
rating of AA or better by Standard & Poor’s Rating Services, a division of the
McGraw Hill Companies, Inc. or equivalent rating agency approved by Landlord and
Lender in their sole discretion and are authorized to write insurance policies
by, the State Insurance Department (or its equivalent) for the State. The
insurance policies (i) shall be for such terms as Landlord may reasonably
approve and (ii) shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof. If said insurance or any part thereof shall
expire, be withdrawn, become void, voidable, unreliable or unsafe for any
reason, including a breach of any condition thereof by Tenant or the failure or
impairment of the capital of any insurer, or if for any other reason whatsoever
said insurance shall become reasonably unsatisfactory to Landlord, Tenant shall
immediately obtain new or additional insurance reasonably satisfactory to
Landlord.
          (c) Each insurance policy referred to in clauses (i), (iv), (v) and
(vi) of Paragraph 16(a) shall contain standard non-contributory mortgagee
clauses in favor of and acceptable to Lender. Each policy required by any
provision of Paragraph 16(a), except clause (iii) thereof, shall provide that it
may not be cancelled, substantially modified or allowed to lapse on any renewal
date except after thirty (30) days’ prior written notice to Landlord and Lender.
          (d) Tenant shall pay as they become due all premiums for the insurance
required by Paragraph 16(a), shall renew or replace each policy and deliver to
Landlord evidence of the payment of the full premium therefor or installment
then due at least ten (10) days prior to the expiration date of such policy, and
shall promptly deliver to Landlord all original certificates of insurance or, if
required by Lender, original or certified policies. All certificates of
insurance (including liability coverage) provided to Landlord and Lender shall
be on ACORD Form 27 (or its equivalent).
          (e) Anything in this Paragraph 16 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Paragraph 16(a) may be
carried under a “blanket” policy or policies covering other properties of Tenant
or under an “umbrella” policy or policies covering other liabilities of Tenant,
as applicable; provided that, such blanket or umbrella policy or policies
otherwise comply with the provisions of this Paragraph 16, and upon request,
Tenant shall provide to Landlord a Statement of Values which may be reviewed
annually and shall be amended to the extent determined necessary by Landlord
based on revised Replacement Cost Valuations. The original or a certified copy
of each such blanket or umbrella policy shall promptly be delivered to Landlord.
Notwithstanding anything to the contrary contained in this Lease, any insurance
required to be maintained by Tenant hereunder (other than Workers’ compensation
and employers’ liability insurance under item (a) (iii) above) may be
maintained, in whole or in part, under a plan of self-insurance; provided that
and only so long as (1) Tenant is not under bankruptcy protection, (2) Tenant’s
senior secured debt has a rating of at least AA (or such lower rating as shall
be acceptable to Lender in its sole discretion) by Standard & Poor’s Rating
Services, a division of the McGraw Hill Companies, Inc. or equivalent rating
agency approved by Landlord and Lender in their sole discretion, and (3)
Tenant’s tangible net worth exceeds Two Hundred Million Dollars ($200,000,000)
as shown in its most recent audited financial statement, or if Tenant’s
financial statements are reported on a consolidated basis with a parent
corporation, then as certified by an officer of Tenant. Any proceeds to be made
available or payable by Tenant under a program of self-insurance shall be
payable in the same manner and

-24-



--------------------------------------------------------------------------------



 



to or for the benefit of the same party as a third party insurer’s proceeds
under the provisions of Paragraph (h) below and the other provisions of this
Paragraph 16, and shall be paid into, held, and disbursed from, the Restoration
Fund, as and when applicable, in accordance with Paragraph 19 hereof. If Tenant
shall, at any time subsequent to the institution of a self-insurance program
hereunder, fail to meet the criteria contained in any one or more of clauses
(1), (2) and (3) above, then Tenant shall, within five (5) days of written
demand from Landlord, provide Landlord with written evidence (including
appropriate ACORD certificates) that Tenant has obtained and shall keep in
effect third party insurance coverage meeting the requirements of this
Paragraph 16.
          (f) Tenant shall not carry separate insurance concurrent in form or
contributing in the event of a Casualty with that required in this Paragraph 16
unless (i) Landlord and Lender are included therein as named insureds, with loss
payable as provided herein, and (ii) such separate insurance complies with the
other provisions of this Paragraph 16. Tenant shall immediately notify Landlord
of such separate insurance and shall deliver to Landlord the original policies
or certified copies thereof.
          (g) Each policy (other than workers’ compensation coverage) shall
contain an effective waiver by the carrier against all claims for payment of
insurance premiums against Landlord and shall contain a full waiver of
subrogation against the Landlord.
          (h) The insurance referred to in Paragraphs 16(a)(i), 16(a)(iv) and
16(a)(vi) shall name Landlord as loss payee and Lender as loss payee and
mortgagee, and Tenant as its interest may appear. The insurance referred to in
Paragraph 16(a)(ii) shall name Landlord and Lender as additional insureds, and
the insurance referred to in Paragraph 16(a)(v) shall name Landlord as insured
and Lender and Landlord as loss payee to the extent of the Rent payable to or
for the benefit of Landlord as its interest appears under the Lease. The
proceeds of any insurance required under Paragraph 16(a) shall be payable as
follows:
               (i) proceeds payable under clauses (ii), (iii) and (iv) of
Paragraph 16(a) and proceeds attributable to the general liability coverage of
Builder’s Risk insurance under clause (vi) of Paragraph 16(a) shall be payable
to the Person entitled to receive such proceeds; and
               (ii) proceeds of insurance required under clause (i) of Paragraph
16(a) and proceeds attributable to Builder’s Risk insurance (other than its
general liability coverage provisions) under clause (vi) of Paragraph 16(a)
shall be payable and applied as set forth in Paragraph 17 or, if applicable,
Paragraph 18. Tenant shall apply the Net Award to restoration of the Leased
Premises in accordance with the applicable provisions of this Lease unless a
Termination Event shall have occurred and Tenant has given a Termination Notice.
     17. Casualty and Condemnation.
          (a) If any substantial Casualty to the Leased Premises occurs, Tenant
shall give Landlord and Lender prompt notice thereof. If the insurance proceeds
for such Casualty are reasonably estimated by Tenant to be less than the
Threshold Amount, then so long as no Event of Default shall then exist, Tenant
is hereby authorized to adjust, collect and compromise all claims under any of
the insurance policies required by Paragraph 16(a) (except public liability

-25-



--------------------------------------------------------------------------------



 



insurance claims payable to a Person other than Tenant, Landlord or Lender) and
to execute and deliver on behalf of Landlord all necessary proofs of loss,
receipts, vouchers and releases required by the insurers. If the insurance
proceeds are reasonably estimated by Tenant to be in excess of the Threshold
Amount, Tenant shall be entitled to enter into negotiations to adjust, collect
or compromise any claim of the Net Award payable in connection with a Casualty
and Landlord may participate in such negotiations with Tenant therein; provided
that, any final adjustment, settlement or compromise of any such claim shall be
subject to the prior written approval of Landlord (not to be unreasonably
withheld or delayed), but in any event, Landlord shall have the right to
prosecute or contest, or to require Tenant to prosecute or contest, any such
claim, adjustment, settlement or compromise. Notwithstanding the foregoing, if
an Event of Default exists, Tenant shall not be entitled to adjust, collect or
compromise any claim or to participate with Landlord in any adjustment,
collection and compromise of any Net Award payable in connection with a Casualty
except upon the express prior written consent of Landlord, which consent may be
granted or withheld by Landlord in its sole discretion. Nevertheless, Landlord
shall, in any event, have the right to prosecute or contest, or to require
Tenant to prosecute or contest, any such claim, adjustment, settlement or
compromise. Tenant agrees to sign, upon the request of Landlord, all such proofs
of loss, receipts, vouchers and releases. If the Net Award is in excess of the
Threshold Amount or an Event of Default has occurred and is then continuing,
each insurer is hereby authorized and directed to make payment under said
policies, including return of unearned premiums, directly to Landlord or, if
required by the Mortgage, to Lender instead of to Landlord and Tenant jointly,
and Tenant hereby appoints each of Landlord and Lender as Tenant’s
attorneys-in-fact to endorse any draft therefor. The rights of Landlord under
this Paragraph 17(a) shall be extended to Lender if and to the extent that any
Mortgage so provides.
          (b) Tenant, immediately upon receiving a Condemnation Notice, shall
notify Landlord and Lender thereof. So long as no Event of Default exists,
Tenant is authorized to collect, settle and compromise the amount of any Net
Award and Landlord shall have the right to participate in such negotiations with
Tenant. If an Event of Default exists, Landlord shall be authorized to collect,
settle and compromise the amount of any Net Award and Tenant shall not be
entitled to participate with Landlord in any Condemnation proceeding or
negotiations under threat thereof or to contest the Condemnation or the amount
of the Net Award therefor. No final or binding agreement with any condemnor in
settlement or under threat of any Condemnation shall be made by Tenant without
the written consent of Landlord. Subject to the provisions of this
Paragraph 17(b), Tenant hereby irrevocably assigns to Landlord any award or
payment to which Tenant is or may be entitled by reason of any Condemnation,
whether the same shall be paid or payable for Tenant’s leasehold interest
hereunder or otherwise; but nothing in this Lease shall impair Tenant’s right to
any award or payment on account of Tenant’s trade fixtures, equipment or other
tangible property which is not part of the Equipment, moving expenses or loss of
business, if available, to the extent that and so long as (i) Tenant shall have
the right to make, and does make, a separate claim therefor against the
condemnor and (ii) such claim does not in any way reduce either the amount of
the award otherwise payable to Landlord for the Condemnation of Landlord’s fee
interest in the Leased Premises or the amount of the award (if any) otherwise
payable for the Condemnation of Tenant’s leasehold interest hereunder. The
rights of Landlord under this Paragraph 17(b) shall also be extended to Lender
if and to the extent that any Mortgage so provides.

-26-



--------------------------------------------------------------------------------



 



          (c) Subject to the provisions of Paragraph 18(a) with respect to a
Termination Event, if any Casualty (whether or not insured against) or
Condemnation shall occur, this Lease shall continue notwithstanding such event,
and there shall be no abatement or reduction of any Monetary Obligations.
Promptly after such Casualty or Partial Condemnation, Tenant, as required in
Paragraphs 12(a) and 13(b), shall commence and diligently continue to restore
the Leased Premises as nearly as possible to their value, condition and
character immediately prior to such event (assuming the Leased Premises to have
been in condition required by this Lease) whether or not the Net Award is
sufficient therefor. So long as no Event of Default exists, any Net Award up to
and including the Threshold Amount shall be paid by Landlord to Tenant and
Tenant shall restore the Leased Premises in accordance with the requirements of
Paragraphs 12(a) and 13(b) of this Lease. Any Net Award in excess of the
Threshold Amount (or an amount equal to the amount of the Net Award that would
have otherwise been made available in the Restoration Fund if same had not been
applied by Lender under the terms of the Mortgage), shall be made available by
Landlord (or Lender, if required by the terms of any Mortgage) to Tenant for the
restoration of any of the Leased Premises pursuant to and in accordance with the
provisions of Paragraph 19 hereof. If any Condemnation which is not a Partial
Condemnation shall occur, Tenant shall comply with the terms and conditions of
Paragraph 18.
          (d) In the event of a Requisition of any of the Leased Premises, if
any Net Award payable by reason of such Requisition is (i) retained by Landlord,
each installment of Basic Rent payable on or after the date on which the Net
Award is paid to Landlord shall be reduced by a fraction, the denominator of
which shall be the total amount of all Basic Rent due from such date to and
including the last Basic Rent Payment Date for the then existing Term and the
numerator of which shall be the amount of such Net Award retained by Landlord,
or (ii) paid to Lender, then each installment of Basic Rent thereafter payable
shall be reduced in the same amount and for the same period as payments are
reduced under the Note until such Net Award has been applied in full or until
the Term has expired, whichever first occurs.
          (e) Notwithstanding anything contained in this Lease to the contrary,
if the Leased Premises suffer a Material Casualty at any time during the last
two (2) years of the Term of this Lease (including any exercised or deemed
exercised Renewal Term), then, in any such event, Tenant may elect to terminate
this Lease by written notice thereof given to Landlord in accordance with
Paragraph 18(b), within ten (10) days after the Damage Determination Date. As
used herein (i) a “Material Casualty” shall mean any casualty wherein the
estimated cost of the rebuilding, restoration and/or repair of the Leased
Premises in accordance with this Lease exceeds 50% of the estimated true
valuation of the Leased Premises as then determined by the tax assessor’s office
having jurisdiction over the Leased Premises, and (ii) the “Damage Determination
Date” shall mean the date that a good faith written determination of the
estimated cost of the rebuilding, restoration or repair, as the case may be, of
the Leased Premised by a duly licensed and regionally or nationally recognized
architectural or engineering consultant selected by Tenant and reasonably
acceptable to Landlord is delivered to Tenant and Landlord, but in no event more
than ninety (90) days after the date that the casualty in question occurs.
Notwithstanding the foregoing, in no event shall Tenant be entitled to terminate
this Lease under this Paragraph 17(e) and Paragraph 18 if (x) at the time of
such Material Casualty the insurance coverage required to be maintained by
Tenant under this Lease has been cancelled, terminated, lapsed or is otherwise
unavailable for any reason, or if for any other reason such Material Casualty is
an uninsured event or (y) the Net Award available from the insurer (together
with any sum that Tenant commits in writing to pay to Landlord (or at Landlord’s
direction) is not

-27-



--------------------------------------------------------------------------------



 



sufficient to pay and satisfy in full the outstanding principal balance and
scheduled interest under the first mortgage Loan encumbering the Leased
Premises.
     18. Termination Events.
          (a) If (i) a Material Casualty shall occur under the provisions of
Paragraph 17(e) above and pursuant to the terms thereof Tenant is entitled to
terminate this Lease, (ii) the entire Leased Premises shall be taken by a
Taking, or (iii) any substantial portion of the Leased Premises shall be taken
by a Taking and, in any such case under this clause (iii), Tenant certifies and
covenants to Landlord that the nature and/or extent of the Taking renders the
continued operation of Tenant’s business at the Leased Premises for the uses
permitted and intended under this Lease no longer economically practicable at
the remaining portion of Leased Premises (each of the events described in the
above clauses (i), (ii) and (iii) shall hereinafter be referred to as
a“Termination Event”), then, Tenant shall (x) within sixty (60) days after
Tenant receives a Condemnation Notice, or (y) in the case of a Material
Casualty, within the time period proscribed in Paragraph 17(e), give to Landlord
written notice in the form described in Paragraph 18(b) of the Tenant’s election
to terminate this Lease (a “Termination Notice”), and if Tenant fails to timely
deliver, or otherwise elects not to give, the Termination Notice to Landlord,
then Tenant shall rebuild, restore or repair, as applicable, the Leased Premises
in accordance with Paragraphs 17 and 19 (except in the case of total Taking
under clause (ii) above) and, in any event, all Monetary Obligations of Tenant
under this Lease shall continue unabated.
          (b) A Termination Notice under clauses (ii) or (iii) of Paragraph
18(a) above shall contain (1) notice of Tenant’s intention to terminate this
Lease on the first Basic Rent Payment Date which occurs at least thirty
(30) days after the date that Landlord and Tenant are required to vacate and
surrender the Leased Premises or portion thereof to or at the direction of the
condemning authority (such date, the “Termination Date”), (2) a binding and
irrevocable offer of Tenant to pay to Landlord the Termination Fee, and (3) if
the Termination Event is an event described in Paragraph 18(a)(iii), the
certification described therein and a certified resolution of the Board of
Directors of Tenant authorizing the same. A Termination Notice under clause
(i) only of Paragraph 18(a) above shall contain (1) notice of Tenant’s intention
to terminate this Lease on the first Basic Rent Payment Date which occurs at
least thirty (30) days after the Damage Determination Date (such date, also a
“Termination Date”) and (2) a binding and irrevocable assignment of the Net
Award payable as a result of such Material Casualty.
          (c) If Landlord shall timely receive the Termination Notice pursuant
to Paragraph 18(b), then this Lease shall terminate on the Termination Date;
provided that, Tenant has paid the Termination Fee, if applicable, and, if
Tenant has not satisfied all Monetary Obligations and all other obligations and
liabilities under this Lease which have arisen on or prior to the Termination
Date (collectively, “Remaining Obligations”) on the Termination Date, then
Landlord may, at its option, extend the date on which this Lease shall terminate
to a date which is no later than the first Basic Rent Payment Date after date on
which Tenant has satisfied all Remaining Obligations (including the payment of
the Termination Fee or receipt of the Net Award in the case of Material
Casualty, as the case may be) regardless of the fact that Tenant is no longer in
physical possession of all or any part of the Leased Premises. Upon such
termination (i) all obligations of Tenant hereunder shall terminate except for
any Surviving Obligations, (ii) Tenant shall immediately vacate and shall have
no further right, title or interest

-28-



--------------------------------------------------------------------------------



 



in or to any of the Leased Premises and (iii) the Net Award shall be payable to
and retained by Landlord (and to the extent necessary to carry out the intent of
this Paragraph, Tenant shall assign to Landlord Tenant’s entire interest in and
to any of the Net Award, if such assignment shall not have already occurred).
          (d) Unless Tenant shall have timely delivered the Termination Notice,
TIME BEING OF THE ESSENCE, Tenant shall be conclusively presumed to have elected
to continue this Lease and to rebuild, restore or repair the Leased Premises in
accordance with Paragraphs 17 and 19
          (e) Notwithstanding anything to the contrary contained herein, in the
event of a Termination Event under clause (ii) or (iii) of Paragraph 18(a)
above, if (x) the amount of the applicable Termination Fee paid by Tenant to
Landlord plus (y) the amount of the Net Award payable to Landlord by the
condemning authority ((x) plus (y), hereinafter referred to as the “Net
Aggregate Fee”) exceeds $29,000,000.00, then Landlord shall, within thirty
(30) days after receipt of the Net Award from the condemning authority, refund
to Tenant a sum equal to the amount by which the Net Aggregate Fee exceeds
$29,000,000; provided that, such refund shall in no event exceed the amount of
the Termination Fee actually paid by Tenant, even if the Net Award alone exceeds
$29,000,000. The provisions of this Paragraph 18(e) shall survive the
termination of this Lease
     19. Restoration.
          (a) If any Net Award is in excess of the Threshold Amount, then the
portion thereof below the Threshold Amount shall be paid to Tenant as per
Paragraph 17(a) (to be used for the preservation and/or repair of the Leased
Premises), and Landlord (or Lender if required by any Mortgage) shall hold the
entire remaining balance of the Net Award in excess of such Threshold Amount in
a fund (the “Restoration Fund”) and disburse amounts from the Restoration Fund
only in accordance with the following conditions:
               (i) prior to commencement of restoration, (A) the architects,
contracts, contractors, and a budget for the restoration shall have been
approved by Landlord, (B) in the event that the planned restoration shall
deviate in any material respect from the Leased Premises as they existed
immediately prior to the Casualty or Condemnation, as applicable, the plans and
specifications shall have been approved by Landlord, (C) Landlord and Lender
shall be provided with, if requested in writing by Landlord at the time in
question, acceptable performance and payment bonds which insure satisfactory
completion of and payment for the restoration, are in an amount acceptable to
Landlord and in form and have a surety reasonably acceptable to Landlord, and
name Landlord and Lender as additional dual obligees, and (C) appropriate
waivers of mechanics’ and materialmen’s liens shall have been obtained or filed
(to the extent permitted by applicable Laws);
               (ii) at the time of any disbursement, no Event of Default shall
exist and no mechanics’ or materialmen’s liens shall have been filed against any
of the Leased Premises and remain undischarged;

-29-



--------------------------------------------------------------------------------



 



               (iii) disbursements shall be made from time to time (but not more
frequently then every thirty (30) days) in an amount not exceeding the cost of
the work completed since the last disbursement, and not later than fifteen
(15) days following Landlord’s receipt of each of the following (A) satisfactory
evidence, including architects’ certificates, of the stage of completion, the
estimated total cost of completion and performance of the work to date in a good
and workmanlike manner in accordance with the contracts, plans and
specifications, (B) waivers of liens, (C) contractors’ and subcontractors’ sworn
statements as to completed work and the cost thereof for which payment is
requested, (D) a satisfactory bringdown of title insurance or continuation of
searches indicating no intervening liens or encumbrances, including mechanics’
liens and (E) other evidence of cost and payment so that Landlord can verify
that the amounts disbursed from time to time are represented by work that is
completed, in place and free and clear of mechanics’ and materialmen’s lien
claims;
               (iv) each request for disbursement shall be accompanied by a
certificate of Tenant, signed by an authorized officer of Tenant, describing the
work for which payment is requested, stating the cost incurred in connection
therewith, stating that Tenant has not previously received payment for such work
and, upon completion of the work, also stating that the work has been
substantially completed and complies with the applicable requirements of this
Lease;
               (v) Landlord may retain ten percent (10%) of the restoration fund
until the restoration is fully completed. Landlord shall pay to Tenant any
remaining amount together with applicable interest of the Restoration Fund
retained by Landlord within twenty (20) days following the date such Restoration
is fully completed and Landlord has received written notice from Tenant stating
that such Restoration has been completed;
               (vi) if the Restoration Fund is held by Landlord, the Restoration
Fund shall not be commingled with Landlord’s other funds and shall bear interest
at a rate agreed to by Landlord and Tenant; and
               (vii) such other reasonable conditions as Landlord or Lender may
impose.
          (b) Prior to commencement of restoration and at any time during
restoration, if the estimated cost of completing the restoration work free and
clear of all liens, as reasonably determined by Landlord, exceeds the amount of
the Net Award available for such restoration, the amount of such excess (the
“Restoration Deficiency”) shall, upon demand by Landlord, be paid by Tenant to
Landlord to be added to the Restoration Fund. Any sum so added by Tenant which
remains in the Restoration Fund upon completion of restoration shall be refunded
to Tenant. For purposes of determining the source of funds with respect to the
disposition of funds remaining after the completion of restoration, the Net
Award shall be deemed to be disbursed prior to any amount added by Tenant.
Notwithstanding the foregoing, in the event that Tenant shall demonstrate to
Landlord, in Landlord’s sole discretion, that Tenant shall have adequate
immediately available funds to pay for the Restoration Deficiency, Tenant shall
not be required to pay such sums to Landlord to be added to the Restoration Fund
but shall instead be obligated to pay for all Costs with respect to the
restoration work as such Costs arise until such time as the estimated cost of
completing the remaining restoration work free and clear of all liens, as

-30-



--------------------------------------------------------------------------------



 



determined by Landlord, shall be equal to or less than the amount of the Net
Award. Landlord or Lender, as applicable, shall have no obligation to disburse
any sums from the Restoration Fund unless and until the estimated cost of
completing the remaining restoration work free and clear of all liens, as
determined by Landlord, shall be equal to or less than the amount of the Net
Award.
          (c) Provided that no Event of Default shall then exist, if any sum
remains in the Restoration Fund after completion of the restoration and any
refund to Tenant pursuant to Paragraph 19(b), such sums shall be paid to Tenant.
     20. Intentionally Omitted.
     21. Assignment and Subletting. Prohibition Against Leasehold Financing.
          (a) Except as otherwise expressly provided to the contrary in this
Paragraph 21, Tenant may not (i) assign this Lease, voluntarily or
involuntarily, whether by operation of law or otherwise (including through
merger or consolidation) to any Person other than a wholly-owned subsidiary of
Tenant or a Credit Entity, or (ii) sublet any of the Leased Premises at any time
to any other Person other than an Affiliate or a Credit Entity without the prior
written consent of Landlord, which consent may be granted or withheld by
Landlord in accordance with the provisions of Paragraphs 21(b) or 21(c) below,
as applicable; and subject, in each case, to the provisions of Paragraphs 21
(j) and 21(k) below. Any purported sublease or assignment in violation of this
Paragraph 21 (including an Affiliate transaction in violation of the provisions
of Paragraphs 21(j) or 21(k) below) shall be null and void. In addition,
notwithstanding anything to the contrary contained in this Paragraph 21, Tenant
shall not have the right to assign this Lease (voluntarily or involuntarily,
whether by operation of law or otherwise), or sublet any of the Leased Premises
to any Person (including any Affiliate) at any time that an Event of Default
beyond any applicable notice and cure period shall have occurred and then be
continuing under this Lease. As used herein, a “Credit Entity” shall mean any
Person that immediately following such assignment or subletting will have a
publicly traded unsecured senior debt rating of “Baa3” or better from Moody’s
Investors Services, Inc. or a rating of “BBB-” or better from Standard & Poor’s
Corporation and not be on credit watch (or, if such Person does not then have
rated debt, a determination that its unsecured senior debt would be so rated by
such rating agencies), and in the event all of such rating agencies cease to
furnish such ratings, then a comparable rating by any rating agency acceptable
to Landlord and Lender.
          (b) (1) If Tenant desires to assign this Lease, whether by operation
of law or otherwise, to a Person (“Non-Preapproved Assignee”) that is not a
Credit Entity or wholly-owned subsidiary of Tenant (each a “Non-Preapproved
Assignment”) then Tenant shall, not less than sixty (60) days prior to the date
on which it desires to make a Non-Preapproved Assignment submit to Landlord and
Lender information regarding the following with respect to the Non-Preapproved
Assignee (collectively, the “Review Criteria”): (A) credit, (B) management,
(C) operating history with respect to years of operation, payment patterns and
care and maintenance of similar facilities owned or operated, (D) proposed use
of the Leased Premises and (E) risk factors associated with the proposed use of
the Leased Premises by the Non-Preapproved Assignee, taking into account factors
such as environmental concerns, product liability and the like. Landlord and
Lender shall review such information and shall approve or disapprove the
Non-Preapproved Assignee no later than the thirtieth (30th) day following
receipt of all such

-31-



--------------------------------------------------------------------------------



 



information, and Landlord and Lender shall not unreasonably withhold or delay
such consent based on their review of the Review Criteria. If a responsive
notice is not given by Landlord to Tenant by the expiration of such thirty
(30) day period, then such proposed Non-Preapproved Assignment shall be deemed
approved (provided that no such deemed approval shall, in any instance, be
deemed a consent to or approval of any purported release of Tenant hereunder
from its obligations under this Lease).
          (2) Notwithstanding the foregoing provisions of Paragraph 21(b)(l)
above, if, as of the date of Tenant’s request to assign this Lease and on the
effective date of such proposed assignment, Tenant is a Credit Entity and no
Event of Default has occurred and is then continuing under this Lease beyond the
expiration of any applicable notice and cure period, then Landlord agrees that
it shall consent to a proposed assignment to a Non-PreApproved Assignee unless
(i) such Non-Preapproved Assignee’s proposed use of the Leased Premises or any
material portion thereof is for a use other than a permitted use under
Paragraph 4 hereof (or would otherwise be in violation of this Lease) or (ii) a
primary or substantial portion of such proposed Non-Preapproved Assignee’s
business operations at the Leased Premises or the nature of the good or products
to be stored and/or distributed from any part of the Leased Premises (or the
particular manner of use of the Leased Premises or any material part thereof),
involves, Hazardous Materials, explosives or highly flammable products or
materials, fertilizers and/or pesticides, or other per se dangerous activities,
which in Landlord’s reasonable determination, does or could result in material
increased risks (taking into account factors such as insurability, environmental
concerns, product liability, death or injury to persons or property at the
Leased Premises, or acts of terrorism). If a responsive notice is not given by
Landlord to Tenant within thirty (30) days after Tenant’s request, then such
proposed Non-Preapproved Assignment shall be deemed approved.
          (c) Tenant shall have the right, upon thirty (30) days prior written
notice to Landlord and Lender, but without the consent or approval of Landlord
or Lender being required or necessary, to enter into (i) one or more subleases
at the Leased Premises with a Credit Entity or an Affiliate of Tenant (but only
for so long as such entity remains an Affiliate) and (ii) one or more subleases
demising not more than fifty (50%) percent of the gross leasable area of the
Improvements at the Leased Premises (each, a “Preapproved Sublet”). Other than
pursuant to Preapproved Sublets, at no time during the Term shall Tenant
sublease any of the Leased Premises without the prior written consent of
Landlord, which consent shall not be unreasonably withheld and shall be granted
or withheld based on a review of the Review Criteria as they relate to the
proposed sublessee and the terms of the proposed sublease. If a responsive
notice is not given by Landlord to Tenant by the expiration of such thirty
(30) day period, then such proposed sublease shall be deemed approved.
          (d) If Tenant assigns all its rights and interest under this Lease,
the assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder, actual or contingent, including obligations of Tenant which
may have arisen on or prior to the date of such assignment, by a written
instrument delivered to Landlord at the time of such assignment and shall also
provide any certification reasonably required by Landlord related to the USA
Patriot Act. Each sublease shall (A) be expressly subject and subordinate to
this Lease and any Mortgage encumbering the Leased Premises; (B) not extend
beyond the then current Term minus one day; (C) terminate upon any termination
of this Lease, unless Landlord elects in writing, to

-32-



--------------------------------------------------------------------------------



 



cause the sublessee to attorn to and recognize Landlord as the lessor under such
sublease, whereupon such sublease shall continue as a direct lease between the
sublessee and Landlord upon all the terms and conditions of such sublease; and
(D) bind the sublessee to all covenants contained in Paragraphs 4(a), 10 and 12
with respect to subleased premises to the same extent as if the sublessee were
the Tenant. No assignment or sublease shall affect or reduce any of the
obligations of Tenant hereunder, and all such obligations shall continue in full
force and effect as obligations of a principal and not as obligations of a
guarantor, as if no assignment or sublease had been made. No assignment or
sublease shall impose any additional obligations on Landlord under this Lease.
          (e) Tenant shall, within ten (10) days after the execution and
delivery of any assignment or sublease, deliver a duplicate original copy
thereof to Landlord which, in the event of an assignment, shall be in recordable
form. With respect to any assignment to a wholly- owned subsidiary, Credit
Entity or any Preapproved Sublet, Tenant shall provide to Landlord information
reasonably required by Landlord to establish that the Person involved in any
such proposed assignment or sublet satisfies the criteria set forth in this
Lease.
          (f) As security for performance of its obligations under this Lease,
Tenant hereby grants, conveys and assigns to Landlord all right, title and
interest of Tenant in and to all subleases now in existence or hereafter entered
into for any or all of the Leased Premises, any and all extensions,
modifications and renewals thereof and all rents, issues and profits therefrom.
Landlord hereby grants to Tenant a license to collect and enjoy all rents and
other sums of money payable under any sublease of any of the Leased Premises,
provided, however, that Landlord shall have the absolute right at any time
following the occurrence and during the continuance of an Event of Default to
revoke said license and to collect such rents and sums of money and to retain
the same. Tenant shall not consent to, cause or allow any modification or
alteration of any of the terms, conditions or covenants of any of the subleases
or the termination thereof, without the prior written approval of Landlord which
consent shall not be unreasonably withheld nor shall Tenant accept any rents
more than thirty (30) days in advance of the accrual thereof nor do nor permit
anything to be done, the doing of which, nor omit or refrain from doing
anything, the omission of which, will or could be a breach of or default in the
terms of any of the subleases.
          (g) Tenant shall not have the power to mortgage, pledge or otherwise
encumber its interest under this Lease or any sublease of any of the Leased
Premises, and any such mortgage, pledge or encumbrance made in violation of this
Paragraph 21 shall be void and of no force and effect.
          (h) Landlord may sell or transfer the Leased Premises at any time
without Tenant’s consent to any third party (each a “Third Party Purchaser”)
other than a Competitor, In the event of any such transfer, Tenant shall attorn
to any Third Party Purchaser as Landlord so long as such Third Party Purchaser
and Landlord notify Tenant in writing of such transfer and such Third Party
Purchaser agrees to recognize Tenant as its tenant under this Lease and accepts
such transfer subject to all of the terms and conditions of this Lease and
Tenant’s rights hereunder. At the request of Landlord, Tenant will execute such
documents confirming the agreement referred to above and such other agreements
as Landlord may reasonably request, provided that such agreements do not
increase the liabilities and obligations of Tenant hereunder.

-33-



--------------------------------------------------------------------------------



 



As used herein, the term “Competitor” shall mean a big box retailer or chain
that primarily uses its retail locations for the sale, rental and/or
distribution, either singly or in any combination of (i) health, fitness and/or
exercise equipment; (ii) sporting goods; (iii) sporting equipment; and/or
(iv) athletic footwear, including, without limitation, a sporting goods
superstore, such as Sports Authority, Bass Pro, Cabellas, or Gander Mountain.
          (i) Notwithstanding anything to the contrary contained in this
Paragraph 21, in the event that Tenant shall sublease all (but not less than
all) of the Leased Premises to a Credit Entity, then Landlord shall obtain, for
the benefit of such sublessee, a subordination, non-disturbance and attornment
agreement (“SNDA”) in form acceptable to the then existing Lender granting
substantially the same benefits to Tenant as provided in Paragraph 32 hereof;
provided, however, that such Lender may condition the delivery and effectiveness
of such SNDA upon such sublessee’s agreement to pay (on a going-forward basis)
the Schedule Basic Rent and Expansion Basic Rent set forth in this Lease
(regardless of the fact that the actual sublease rent may be lower), and such
sublessee’s agreement to pay and perform all of the other obligations of Tenant
under this Lease, including, all Taxes and Impositions, utilities, maintenance
and insurance (on a going-forward basis), in the event that this Lease is
terminated as a result of an Event of Default by Tenant hereunder (or Tenant’s
bankruptcy or insolvency, rejection of this Lease or otherwise, whether or not
this Lease is terminated or such termination is stayed).
          (j) Tenant shall not, in a single transaction or series of related
transactions, sell or convey, transfer, abandon or lease all or substantially
all of its assets (an “Asset Transfer”) to any Person, and any such Asset
Transfer shall be deemed an assignment in violation of this Lease; except that,
Tenant shall have the right conduct an Asset Transfer to a Person if the
following conditions are met: (a) the Asset Transfer is to a Person that (i)
immediately following such transaction or transactions, taken in the aggregate,
is (or would be, on a pro forma basis) a Credit Entity, (ii) is a wholly-owned
subsidiary of Tenant (but only for so long as such Person shall remain a
wholly-owned subsidiary of Tenant) or (iii) is approved or deemed approved by
Landlord in accordance with the provisions of Paragraph 21(b) of this Lease, and
(b) this Lease is assigned to such Person as a part of such Asset Transfer.
          (k) At no time during the Term shall any Person or “group” (within the
meaning of Section 13(d) or Section 14(d) of the Securities Exchange Act of
1934, as amended); pursuant to a single transaction or series of related
transactions (i) acquire, directly or indirectly, more than 50% of the voting
stock, partnership interests, membership interests or other equitable and/or
beneficial interests of Tenant or (ii) obtain the power (whether or not
exercised) to elect a majority of the directors of Tenant or voting control of
any partnership or limited liability company or other entity acting as its
general partner or managing member (including through a merger or consolidation
of Tenant with or into any other Person), unless the purchaser of such control
or Person who acquires such voting power shall: (A) after taking into account
the transaction that resulted in the acquisition of such control or voting
power, be a Credit Entity and such Person shall enter into a guaranty
satisfactory to Landlord pursuant to which it guarantees the payment and
performance of the obligations of Tenant under this Lease, or (B) be approved in
writing by Landlord under the Review Criteria as a Non-Preapproved Assignee in
accordance with the provisions of Paragraph 21(b) above. Except as permitted in
this Paragraph 21(k) above, any such change of control or voting power (by
operation of law, merger, consolidation or otherwise) shall be deemed as an
assignment of this Lease to a Non-Preapproved Assignee

-34-



--------------------------------------------------------------------------------



 



(regardless of any Affiliate status of the proposed assignee) and the approval
of Landlord and Lender shall be required as set forth in Paragraph 21(b) above
and any consummation of such assignment absent such approval shall be in
violation of this Lease; provided, however, that a deemed assignment pursuant to
the transfer of the outstanding capital stock of Tenant shall not be deemed to
include (i) the sale of such stock by persons or parties through the
“over-the-counter market” or through any recognized stock exchange or (ii) any
transfer of such stock by gift, bequest, devise or other non-remunerative
transfer for tax and/or estate planning purposes to any Person that is a Family
Member of Mr. Edward W. Stack (the current holder of a majority of the issued
and outstanding capital stock of Tenant).
     22. Events of Default.
          (a) The occurrence of any one or more of the following (after
expiration of any applicable cure period as provided in Paragraph 22(b)) shall,
at the sole option of Landlord, constitute an “Event of Default” under this
Lease:
               (i) a failure by Tenant to make any payment of any Monetary
Obligation on or prior to its due date, regardless of the reason for such
failure;
               (ii) a failure by Tenant duly to perform and observe, or a
violation or breach of, any other provision hereof not otherwise specifically
mentioned in this Paragraph 22(a);
               (iii) any representation or warranty made by Tenant herein or in
any certificate, demand or request made pursuant hereto proves to be incorrect,
now or hereafter, in any material respect;
               (iv) Tenant shall (A) voluntarily be adjudicated a bankrupt or
insolvent, (B) seek or consent to the appointment of a receiver or trustee for
itself or for the Leased Premises, (C) file a petition seeking relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, or (D) make a general assignment for the benefit of creditors;
               (v) a court shall enter an order, judgment or decree appointing,
without the consent of Tenant, a receiver or trustee for it or for any of the
Leased Premises or approving a petition filed against Tenant which seeks relief
under the bankruptcy or other similar laws of the United States, any state or
any jurisdiction, and such order, judgment or decree shall remain undischarged
or unstayed sixty (60) days after it is entered;
               (vi) (A) the Leased Premises shall have been (x) abandoned, or
(y) Tenant shall cease the normal conduct of Tenant’s business at the Leased
Premises for a period in excess of sixty (60) consecutive days or more than
ninety (90) days during any Lease Year, except (1) during any reasonable period
of repair or restoration of the Leased Premises following a Casualty or Taking,
(2) during the course of performing Alterations to prepare the Leased Premises
for occupancy by a sublessee or assignee pursuant to an executed sublease or
assignment agreement, (3) during the last year of the Term, or (4) with the
prior written consent of Landlord, which consent shall be granted by Landlord so
long as Tenant has established and provided to Landlord in writing a reasonably
prudent plan for the preservation, maintenance and

-35-



--------------------------------------------------------------------------------



 



security of the Leased Premises (including a contract for on-site security or
routine security patrols, confirmation that the insurance required to be carried
hereunder by Tenant and maintenance contracts for the roof and HVAC equipment
shall be and remain in full force and effect notwithstanding Tenant’s vacating
of the Leased Premises);
               (vii) Tenant shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution;
               (viii) the estate or interest of Tenant in any of the Leased
Premises shall be levied upon or attached in any proceeding and such estate or
interest is about to be sold or transferred or such process shall not be vacated
or discharged within sixty (60) days after it is made;
               (ix) a failure by Tenant to perform or observe, or a violation or
breach of, or a misrepresentation by Tenant under any provision of any
Assignment or any other document between Tenant and Lender or from Tenant to
Lender, if such failure, violation, breach or misrepresentation gives rise to a
default beyond any applicable cure period with respect to any Loan;
               (x) a failure by Tenant to maintain in effect any material
license or permit necessary for the continued use or occupancy of the Leased
Premises for the operation of Tenant’s primary business at the Leased Premises;
               (xi) Tenant shall fail to deliver the estoppel described in
Paragraph 25 within the time period specified therein;
               (xii) Tenant shall sell or transfer or enter into an agreement to
sell or transfer all or substantially all of its assets a single transaction or
a series of related transactions in violation of Paragraph 21 of this Lease; or
               (xiii) an Event of Default shall have occurred under the
Construction Agency Agreement or Tenant shall fail to occupy the Leased Premises
on or before the Initial Term Commencement Date.
          (b) No notice or cure period shall be required in any one or more of
the following events: (A) the occurrence of an Event of Default under clause (i)
(except as otherwise set forth below), (iii), (iv), (v), (vi), (vii), (viii),
(xii), or (xiii) of Paragraph 22(a); (B) the default consists of a failure to
pay Basic Rent, a failure to provide any insurance required by Paragraph 16 or
an assignment or sublease entered into in violation of Paragraph 21; or (C) the
default is such that any delay in the exercise of a remedy by Landlord could
reasonably be expected to cause irreparable harm to Landlord. If the default
consists of the failure to pay any installment of Basic Rent under clause (i) of
Paragraph 22(a) or a default under clauses (xi) or (xiv) of Paragraph 22(a), the
applicable cure period shall be five (5) days from the date on which notice is
given, but Landlord shall not be obligated to give notice of, or allow any cure
period for, any such default more than two (2) times within any Lease Year. If
the default consists of the failure to pay any other Monetary Obligations under
clause (i) of Paragraph 22(a), the applicable cure period shall be ten (10) days
from the date on which notice is given. If the default consists of a default
under clause (ii) or (x) of Paragraph 22(a), other than the events specified in
clauses (B)

-36-



--------------------------------------------------------------------------------



 



and (C) of the first sentence of this Paragraph 22(b), the applicable cure
period shall be thirty (30) days from the date on which notice is given or, if
the default cannot be cured within such thirty (30) day period and delay in the
exercise of a remedy would not (in Landlord’s reasonable judgment) cause any
material adverse harm to Landlord or any of the Leased Premises, the cure period
shall be extended for the period required to cure the default (but such cure
period, including any extension, shall not, in the aggregate, exceed the maximum
cure period permitted to Landlord under the terms of a Mortgage if such Tenant
Event of Default constitutes a default under the Loan), provided that Tenant
shall commence to cure the default within the said thirty (30) day period and
shall actively, diligently and in good faith proceed with and continue the
curing of the default until it shall be fully cured.
     23. Remedies and Damages upon Default.
          (a) If an Event of Default shall have occurred and is continuing,
Landlord shall have the right, at its sole option, then or at any time
thereafter, to exercise its remedies and to collect damages from Tenant in
accordance with this Paragraph 23, subject in all events to applicable Law,
without demand upon or notice to Tenant except as otherwise provided in
Paragraph 22(b) and this Paragraph 23.
               (i) Landlord may give Tenant notice of Landlord’s intention to
terminate this Lease on a date specified in such notice. Upon such date, this
Lease, the estate hereby granted and all rights of Tenant hereunder shall expire
and terminate. Upon such termination, Tenant shall immediately surrender and
deliver possession of the Leased Premises to Landlord in accordance with
Paragraph 26. If Tenant does not so surrender and deliver possession of the
Leased Premises, Landlord may re-enter and repossess the Leased Premises, with
or without legal process, by peaceably entering the Leased Premises and changing
locks or by summary proceedings, ejectment or any other lawful means or
procedure. Upon or at any time after taking possession of the Leased Premises,
Landlord may, by peaceable means or legal process, remove any Persons or
property therefrom. Landlord shall be under no liability for or by reason of any
such entry, repossession or removal. Notwithstanding such entry or repossession,
Landlord may collect the damages set forth in Paragraph 23(b)(i) or 23(b)(ii).
               (ii) After repossession of the Leased Premises pursuant to clause
(i) above or without terminating the Lease, Landlord shall have the right to
relet any of the Leased Premises to such tenant or tenants, for such term or
terms, for such rent, on such conditions and for such uses as Landlord in its
sole discretion may determine, and collect and receive any rents payable by
reason of such reletting. Landlord may make such Alterations in connection with
such reletting as it may deem advisable in its sole discretion. Notwithstanding
any such reletting, Landlord may collect the damages set forth in
Paragraph 23(b)(ii).
          (b) The following constitute damages to which Landlord shall be
entitled if Landlord exercises its remedies under Paragraph 23(a)(i) or
23(a)(ii):
               (i) If Landlord exercises its remedy under Paragraph 23(a)(i) but
not its remedy under Paragraph 23(a)(ii) (or attempts to exercise such remedy
and is unsuccessful in reletting the Leased Premises) then, upon written demand
from Landlord, Tenant shall pay to Landlord, as liquidated and agreed final
damages for Tenant’s default and in lieu of all current

-37-



--------------------------------------------------------------------------------



 



damages beyond the date of such demand (it being agreed that it would be
impracticable or extremely difficult to fix the actual damages), an amount equal
to the Present Value of the excess, if any, of (A) all Basic Rent from the date
of such demand to the date on which the Term is scheduled to expire hereunder in
the absence of any earlier termination, re-entry or repossession over (B) the
then fair market rental value of the Leased Premises for the same period. Tenant
shall also pay to Landlord all of Landlord’s Costs in connection with the
repossession of the Leased Premises and any attempted reletting thereof,
including all brokerage commissions, reasonable attorneys’ fees and expenses,
employees’ expenses, costs of Alterations and reasonable expenses and
preparation for reletting.
               (ii) If Landlord exercises its remedy under Paragraph 23(a)(ii)
or its remedies under Paragraph 23(a)(i) and 23(a)(ii), then Tenant shall, until
the end of what would have been the Term in the absence of the termination of
the Lease, and whether or not any of the Leased Premises shall have been relet,
be liable to Landlord for, and shall pay to Landlord on each Basic Rent Payment
Date, as liquidated and agreed current damages all Monetary Obligations which
would be payable under this Lease by Tenant in the absence of such termination
less the net proceeds, if any, of any reletting pursuant to Paragraph 23(a)(ii),
after deducting from such proceeds all of Landlord’s Costs (including the items
listed in the last sentence of Paragraph 23(b)(i) hereof) incurred in connection
with such repossessing and reletting; provided, that if Landlord has not relet
the Leased Premises, such Costs of Landlord shall be considered to be Monetary
Obligations payable by Tenant. Tenant shall be and remain liable for all sums
aforesaid, and Landlord may recover such damages from Tenant and institute and
maintain successive actions or legal proceedings against Tenant for the recovery
of such damages. Nothing herein contained shall be deemed to require Landlord to
wait to begin such action or other legal proceedings until the date when the
Term would have expired by its own terms had there been no such Event of
Default.
          (c) Notwithstanding anything to the contrary herein contained,
provided that Landlord has not elected liquidated or agreed final damages
pursuant to Paragraph 23 (b) above, in lieu of or in addition to any of the
foregoing remedies and damages, Landlord may exercise any remedies and collect
any monetary damages available to it at law or in equity with or without
terminating this Lease; but nothing herein is intended or shall limit any right
to an injunction, temporary restraining order, declaratory relief or other
equitable remedy then available to Landlord under the circumstances of the
particular Event of Default in question. If Landlord is unable to obtain full
satisfaction pursuant to the exercise of any remedy, it may pursue any other
remedy which it has hereunder or at law or in equity. Notwithstanding the
foregoing in this Paragraph 23(c), upon the occurrence of an Event of Default,
Landlord shall not be entitled to the remedy of acceleration of rent otherwise
payable hereunder, regardless of whether such remedy is available at law or in
equity.
          (d) Landlord shall not be required to mitigate any of its damages
hereunder unless required to by applicable Law. If any Law shall validly limit
the amount of any damages provided for herein to an amount which is less than
the amount agreed to herein, Landlord shall be entitled to the maximum amount
available under such Law.

-38-



--------------------------------------------------------------------------------



 



          (e) No termination of this Lease, repossession or reletting of the
Leased Premises, exercise of any remedy or collection of any damages pursuant to
this Paragraph 23 shall relieve Tenant of any Surviving Obligations.
          (f) WITH RESPECT TO ANY REMEDY OR PROCEEDING OF LANDLORD OR TENANT
HEREUNDER, EACH OF LANDLORD AND TENANT HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
ANY RIGHT TO A TRIAL BY JURY.
          (g) Upon the occurrence of any Event of Default, Landlord shall have
the right (but no obligation) to perform any act required of Tenant hereunder
and, if performance of such act requires that Landlord enter the Leased
Premises, Landlord may enter the Leased Premises for such purpose. Landlord
agrees any work so performed shall be performed in good and workmanlike manner.
          (h) No failure of Landlord (i) to insist at any time upon the strict
performance of any provision of this Lease or (ii) to exercise any option,
right, power or remedy contained in this Lease shall be construed as a waiver,
modification or relinquishment thereof. A receipt by Landlord of any sum in
satisfaction of any Monetary Obligation with knowledge of the breach of any
provision hereof shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision hereof shall be deemed to have been made unless
expressed in a writing signed by Landlord.
          (i) Tenant hereby waives and surrenders, for itself and all those
claiming under it, including creditors of all kinds, (i) any right and privilege
which it or any of them may have under any present or future Law to redeem any
of the Leased Premises or to have a continuance of this Lease after termination
of this Lease or of Tenant’s right of occupancy or possession pursuant to any
court order or any provision hereof, and (ii) the benefits of any present or
future Law which exempts property from liability for debt or for distress for
rent.
          (j) Except as otherwise provided herein, all remedies are cumulative
and concurrent and no remedy is exclusive of any other remedy. Each remedy may
be exercised at any time an Event of Default has occurred and is continuing and
may be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.
          (k) Tenant waives, to the fullest extent permitted by Law, any notice
to quit as a condition precedent to Landlord’s remedies under this Paragraph 23.
          (1) Tenant hereby waives, to the fullest extent permitted by
applicable Law, relief from valuation and appraisement laws and Tenant covenants
and agrees that any judgment obtained by Landlord against Tenant may be executed
in the State without relief from such valuation and appraisement laws.
     24. Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease shall be in writing and shall be
deemed to have been given and received for all purposes when delivered in person
or by Federal Express or other reliable 24-hour delivery service or five
(5) business days after being deposited in the United States mail, by

-39-



--------------------------------------------------------------------------------



 



registered or certified mail, return receipt requested, postage prepaid,
addressed to the other party at its address stated on page one of this Lease or
when delivery is refused. Notices sent to Landlord shall be to the attention of
Director, Asset Management and notices to Tenant shall be to the attention of
the “Legal Department” of Tenant. A copy of any notice given by Tenant to
Landlord shall be simultaneously be given by Tenant to Reed Smith LLP, 2500 One
Liberty Place, Philadelphia, PA 19103, Attention: Chairman, Real Estate
Department. For the purposes of this Paragraph, any party may substitute another
address stated above (or substituted by a previous notice) for its address by
giving fifteen (15) days’ notice of the new address to the other party, in the
manner provided above.
     25. Estoppel Certificate. At any time upon not less than twenty
(20) days’prior written request by either Landlord or Tenant (the “Requesting
Party”) to the other party (the “Responding Party”), the Responding Party shall
deliver to the Requesting Party, having a statement in writing, executed by an
authorized officer of the Responding Party having sufficient knowledge of the
Leased Premises and this Lease, certifying (a) that, except as otherwise
specified, this Lease is unmodified and in full force and effect, (b) the dates
to which Basic Rent, Additional Rent and all other Monetary Obligations have
been paid, (c) that, to the knowledge of the signer of such certificate and
except as otherwise specified, no default by either Landlord or Tenant exists
hereunder, and (d) such other matters as the Requesting Party may reasonably
request and related to this Lease. Any such statements by the Responding Party
may be relied upon by the Requesting Party, any Person whom the Requesting Party
notifies the Responding Party in its request for the Certificate is an intended
recipient or beneficiary of the Certificate, any Lender or their assignees and
by any prospective purchaser or mortgagee of any of the Leased Premises.
     26. Surrender. Upon the expiration or earlier termination of this Lease,
Tenant shall peaceably leave and surrender the Leased Premises to Landlord in
the same condition in which the Leased Premises was at the commencement of this
Lease, except as repaired, rebuilt, restored, altered, replaced or added to as
permitted or required by any provision of this Lease, and except for ordinary
wear and tear. Upon such surrender, Tenant shall (a) remove from the Leased
Premises all property which is owned by Tenant or third parties other than
Landlord and Alterations required to be removed pursuant to Paragraph 13 hereof
and (b) repair any damage caused by such removal. Property not so removed shall
become the property of Landlord, and Landlord may thereafter cause such property
to be removed from the Leased Premises. The cost of removing and disposing of
such property and repairing any damage to any of the Leased Premises caused by
such removal shall be paid by Tenant to Landlord upon demand. Landlord shall not
in any manner or to any extent be obligated to reimburse Tenant for any such
property which becomes the property of Landlord pursuant to this Paragraph 26.
     27. No Merger of Title. There shall be no merger of the leasehold estate
created by this Lease with the fee estate in any of the Leased Premises by
reason of the fact that the same Person may acquire or hold or own, directly or
indirectly, (a) the leasehold estate created hereby or any part thereof or
interest therein and (b) the fee estate in any of the Leased Premises or any
part thereof or interest therein, unless and until all Persons having any
interest in the interests described in (a) and (b) above which are sought to be
merged shall join in a written instrument effecting such merger and shall duly
record the same.

-40-



--------------------------------------------------------------------------------



 



     28. Books and Records.
          (a) Tenant shall keep adequate records and books of account (i) with
respect to Tenant’s operations at the Leased Premises and the costs associated
therewith in accordance with sound and prudent real estate accounting principals
and, with respect to Tenant’s business in general, in accordance with generally
accepted accounting principles (“GAAP”) consistently applied; and shall (not
more than twice per year) permit Landlord and Lender by their respective agents,
accountants and attorneys, upon reasonable notice to Tenant, to visit and
inspect the Leased Premises and examine (and make copies of) the records and
books of account with respect to the operation of the Leased Premises and to
discuss the finances and business with the officers of Tenant, at such
reasonable times as may be requested by Landlord. Upon the request of Lender or
Landlord (either telephonically or in writing), Tenant shall provide the
requesting party with copies of any information to which such party would be
otherwise entitled in the course of a personal visit.
          (b) If at any time during the Term, Tenant ceases to be a publicly
traded company and/or its financial reports and statements (i.e. 10-K and 10-Q
reports) are no longer available to Landlord via Edgar or other online reporting
sources without material cost to Landlord, then Tenant shall deliver to Landlord
and to Lender (i) within ninety (90) days of the close of each fiscal year,
annual audited financial statements of Tenant certified by a nationally
recognized firm of independent certified public accountants, and (ii) within
forty-five (45) days after the end of each of the three remaining quarters
unaudited financial statements and all other quarterly reports of Tenant,
certified by Tenant’s chief financial officer, and all filings, if any, of Form
10-K, Form 10-Q and other required filings with the Securities and Exchange
Commission pursuant to the provisions of the Securities Exchange Act of 1934, as
amended, or any other Law. All financial statements shall be prepared in
accordance with GAAP consistently applied. All annual financial statements shall
be accompanied (i) by an opinion of said accountants stating that (A) there are
no qualifications as to the scope of the audit and (B) the audit was performed
in accordance with GAAP.
          (c) Landlord, Lender and their respective agents, accountants and
attorneys, shall consider and treat on a strictly confidential basis (i) any
information contained in the books and records of Tenant, (ii) any copies of any
books and records of Tenant, and any financial statements of Tenant pursuant to
Paragraph 28(b) which are delivered to or received by them and which are
conspicuously stamped “CONFIDENTIAL”. The restrictions contained in this
Paragraph 28(c) shall not prevent disclosure by Landlord or Lender of any
information in any of the following circumstances:
               (i) Upon the order of any court or administrative agency to the
extent required by such order and not effectively stayed or by appeal or
otherwise;
               (ii) Upon the request, demand or requirement of any regulatory
agency or authority having jurisdiction over such party, including the
Securities and Exchange Commission (whether or not such request or demand has
the force of law);

-41-



--------------------------------------------------------------------------------



 



               (iii) That has been publicly disclosed other than by breach of
this Paragraph 28(c) by Lender or Landlord or by any other Person who has agreed
with Landlord or Lender to abide by the provisions of this Paragraph 28(c);
               (iv) To counsel, accountants or consultants for Landlord, Lender
and such other Persons who have agreed to abide by the provisions of this
Paragraph 28(c);
               (v) Independently developed by Landlord or Lender to the extent
that confidential information provided by Tenant is not used to develop such
information;
               (vi) With respect to financial information and information that
Landlord or its attorneys deem to be material in any reporting to the
shareholders of Landlord or the shareholders or prospective shareholders
(whether through a registered public offering or otherwise) of Landlord’s parent
company;
               (vii) In connection with any sale or financing of the Leased
Premises, provided that any recipient of such information who is a prospective
purchaser of the Leased Premises (except for a purchaser that purchases all or
substantially all of the assets of Landlord’s parent company) shall agree to be
bound by the terms of Paragraph 28(c);
               (viii) In connection with the securitization and/or sale of a
Loan or interests therein by a Lender;
               (ix) As otherwise required by Law.
     29. Intentionally Omitted.
     30. Non-Recourse as to Landlord. (a) Anything contained herein to the
contrary notwithstanding, any claim based on or in respect of any liability of
Landlord under this Lease shall be limited to actual damages and shall be
enforced only against the Leased Premises and not against any other assets,
properties or funds of (i) Landlord, (ii) any director, officer, member, general
partner, shareholder, limited partner, beneficiary, employee or agent of
Landlord or any general partner of Landlord or any of its members or general
partners (or any legal representative, heir, estate, successor or assign of any
thereof), (iii) any predecessor or successor partnership or corporation (or
other entity) of Landlord or any of its general partners, shareholders,
officers, directors, members, employees or agents, either directly or through
Landlord or its general partners, shareholders, officers, directors, employees
or agents or any predecessor or successor partnership or corporation (or other
entity), or (iv) any Person affiliated with any of the foregoing, or any
director, officer, employee or agent of any thereof.
          (b) Notwithstanding the foregoing, Tenant shall not be precluded from
instituting legal proceedings for the purpose of making a claim against Landlord
on account of an alleged violation of Landlord’s obligations under this Lease,
subject, however, to Paragraph 30(a) above.

-42-



--------------------------------------------------------------------------------



 



     31. Financing.
          (a) Tenant agrees to pay to Landlord upon demand (i) all costs and
expenses incurred by Landlord in connection with the purchase, leasing and
initial financing of the Leased Premises including, without limitation, the cost
of appraisals, environmental reports, zoning reports, UCC searches, title
insurance premiums and charges (including endorsements), surveys, Lender’s
“points” and/or commitment fees, and the reasonable fees and expenses of
Landlord’s and Lender’s counsel and (ii) fifty (50%) percent of the actual costs
to defease the existing mortgage loan encumbering a portion of the Leased
Premises as of the date immediately preceding the date of this Lease to the
extent such actual costs exceed the outstanding principal balance of such
mortgage loan at the time of such defeasance (and which mortgage loan the
parties acknowledge is to be satisfied of record upon the effective date of this
Lease, and Tenant’s share of such actual defeasance costs is currently estimated
to be approximately $475,000 to $500,000); provided that, in no event shall
Tenant’s share of the third party costs (i.e., defeasance costs exclusive of the
purchase price paid for the securities purchased to defease the existing
mortgage loan) exceed $50,000; provided further, that in no event shall Tenant
be required to pay or reimburse Landlord or any other party for any costs
arising out of a default by Landlord under such existing mortgage being
defeased, unless such default is the result of a default or breach by Galyan’s
or Tenant under the provisions paragraph 2 of that certain side letter agreement
regarding improvements, between Galyan’s, Tenant and Landlord, dated as of
November 3,2005 (the “Construction Side Letter”) or under the Original Lease or
this Lease, as the case may be (other than any alleged default as a result of
the performance of any construction consented to by Landlord under the terms of
the Construction Side Letter). Tenant acknowledges and agrees that it shall be
obligated to pay to Landlord the costs and expenses described in this
Paragraph 31 regardless of the closing date of such initial financing. In
connection with such initial financing, Landlord agrees that it shall use good
faith and commercially reasonable efforts to negotiate then current “market” or
customary points and/or commitment fees, taking into account the credit and
financial standing of Tenant at the time such Loan is made and current market
circumstances.
          (b) If Landlord desires to obtain or refinance any Loan, Tenant shall
negotiate in good faith with Landlord concerning any request made by any Lender
or proposed Lender for changes or modifications in this Lease. In particular,
Tenant shall agree, upon request of Landlord, to supply any such Lender with
such notices and information as Tenant is required to give to Landlord hereunder
and to extend the rights of Landlord hereunder to any such Lender and to consent
to such financing if such consent is requested by such Lender. Tenant shall
provide any other consent or statement and shall execute any and all other
documents that such Lender requires in connection with such financing, including
any environmental indemnity agreement and subordination, non-disturbance and
attornment agreement, so long as the same do not materially adversely affect any
right, benefit or privilege of Tenant under this Lease, or increase Tenant’s
Monetary Obligations under this Lease or materially increase Tenant’s
non-monetary obligations under this Lease. Such subordination, nondisturbance
and attornment agreement may require Tenant to confirm that (a) Lender and its
assigns will not be liable for any misrepresentation, act or omission of
Landlord and (b) Lender and its assigns will not be subject to any counterclaim,
demand or offset which Tenant may have against Landlord. Nothing contained in
this Paragraph 31(b) shall make Tenant responsible for any Costs incurred by
Landlord in connection with such refinancing.

-43-



--------------------------------------------------------------------------------



 



          (c) In connection with any Loan, Landlord agrees that it shall use
good faith and commercially reasonable efforts to (i) negotiate then current
“market” or customary prepayment premiums in connection with any such Loan,
taking into account the credit and financial standing of Tenant at the time Loan
is made, current market circumstances and the type and amounts of Prepayment
Premiums or penalties which are generally being required in connection with
mortgages held by an institutional lender for similar properties, similarly
situated (including, without limitation, mortgages anticipated to be subject to
a securitization) and (ii) obtain a waiver from such Lender as to the right to
collect any Prepayment Premium in connection with a prepayment of the Loan as a
result of Casualty or Condemnation.
     32. Subordination, Non-Disturbance and Attornment.
          (a) This Lease and Tenant’s interest hereunder shall be subordinate to
any Mortgage or other security instrument hereafter placed upon the Leased
Premises by Landlord, and to any and all advances made or to be made thereunder,
to the interest thereon, and all renewals, replacements and extensions thereof;
provided and upon condition that any such Mortgage or other security instrument
(or a separate instrument in recordable form duly executed by the holder of any
such Mortgage or other security instrument and delivered to Tenant) shall
provide for the recognition of this Lease and all Tenant’s rights hereunder and
shall not disturb Tenant’s use and/or possession of the Leased Premises unless
and until an Event of Default exists or Landlord shall have the right to
terminate this Lease pursuant to any applicable provision hereof.
          (b) Landlord agrees that, upon the request of any Person that shall be
Tenant’s senior secured lender, or a purchase money equipment lender or
equipment lessor of Tenant, Landlord shall negotiate in good faith for the
purpose of executing and delivering a commercially reasonable waiver (a
“Waiver”) of Landlord’s statutory lien rights, if any, and a consent and
agreement with respect to the respective rights of Landlord and such Person
regarding the security interests in, and the timing and removal of, any
inventory, equipment or other collateral in which such Person has a secured
interest (the “Collateral”), in form and substance reasonably acceptable to
Landlord and such Person, so long as such Waiver (i) provides for the
indemnification of Landlord against any claims by Tenant or any Person claiming
through Tenant, and against any physical damage caused to the Leased Premises,
in connection with the removal of any of the Collateral by such Person,
(ii) expressly excludes any claim by such Person to any right, title or interest
in or to any of the Equipment as defined in this Lease, (iii) provides for a
reasonable, but limited, time frame for the removal of such Collateral by such
Person after the expiration of which same shall be deemed abandoned, and
(iv) provides for the per diem payment of Basic Rent due hereunder by such
Person for each day after the fifth (5th) business day following the date of the
expiration or termination of this Lease that Landlord permits such Person’s
Collateral to remain at the Leased Premises.
     33. Tax Treatment; Reporting. Landlord and Tenant each acknowledge that
each shall treat this transaction as a true lease for state law purposes and
shall report this transaction as a Lease for Federal income tax purposes. For
Federal income tax purposes each shall report this Lease as a true lease with
Landlord as the owner of the Leased Premises and Equipment and Tenant as the
lessee of such Leased Premises and Equipment including: (1) treating Landlord as
the owner of the property eligible to claim depreciation deductions under
Section 167 or 168 of

-44-



--------------------------------------------------------------------------------



 



the Internal Revenue Code of 1986 (the “Code”) with respect to the Leased
Premises and Equipment, (2) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (3) Landlord reporting the Rent payments as
rental income.
     34. Intentionally Omitted.
     35. Right of First Offer.
          (a) If Landlord decides to offer the Leased Premises for sale to any
third party, Landlord shall first offer by written notice (the “Offer”) to sell
the Leased Premises to Tenant for a specific purchase price (the “ROFO Purchase
Price”) and, upon such terms and conditions as Landlord, in Landlord’s sole
discretion, would otherwise intend to offer to sell the Leased Premises, prior
to Landlord’s offering to sell the Leased Premises to any such third party
except that the terms and conditions of any such sale to Tenant shall be
(i) consistent with the terms and provisions of this Paragraph 35 and (ii) the
sale to Tenant shall be “AS IS”, “WHERE IS”, without representation or warranty
by Landlord. If Landlord shall make the Offer, then, whether or not Tenant has
accepted the Offer, Landlord shall have the unilateral right, in Landlord’s sole
discretion, to revoke the Offer if an Event of Default exists under this Lease
on the date on which Landlord shall give, or would otherwise be required to
give, Tenant the Offer.
          (b) Tenant shall have the right to accept the Offer only by giving
Landlord written notice of such acceptance (the “ROFO Notice”) within thirty
(30) days after delivery by Landlord to Tenant of the Offer. Time shall be of
the essence with respect to said thirty (30) day period and delivery of the ROFO
Notice by Tenant. If Tenant shall accept the Offer, Tenant shall execute any
documentation reasonably required by Landlord to reflect Tenant’s acceptance of
the Offer. Notwithstanding anything to the contrary contained in this Lease upon
the delivery of the ROFO Notice by Tenant, no event or circumstances affecting
the Leased Premises including, but not limited to, a Condemnation or Casualty,
shall give Tenant any right or option of Tenant to cancel, surrender or
otherwise terminate this Lease, and any other right or option of Tenant under
the Lease to acquire the Leased Premises, shall automatically be deemed to have
been waived by Tenant for all purposes under this Lease.
          (c) If Tenant does not accept, or fails to accept, the Offer in
accordance with the provisions herein, Landlord shall be under no further
obligation with respect to such Offer pursuant to the terms contained herein,
and Tenant shall have forever waived and relinquished its right to such Offer,
and Landlord shall at any and all times thereafter be entitled to market the
Leased Premises to others upon such terms and conditions as Landlord in its sole
discretion may determine, except that (i) if the price (“Third Party Price”) for
which Landlord enters into a binding contract (“Third Party Contract”) to sell
the Leased Premises is less than ninety percent (90%) of the ROFO Purchase
Price, Tenant shall have fifteen (15) days in which to accept the Third Party
Price and (ii) if Landlord shall fail to close the transfer of the Leased
Premises pursuant to such Third Party Contract within on hundred eighty
(180) days after the date of the Offer, then the provisions of this Paragraph 35
shall again be applicable and Landlord shall, if it still intends on selling the
Leased Premises, again Offer to sell the Leased Premises to Tenant. Tenant
shall, within five (5) days after Landlord’s request therefor, deliver an
instrument in form reasonably satisfactory to Landlord confirming the aforesaid
waiver, but no such instrument shall be necessary to make the provisions hereof
effective.

-45-



--------------------------------------------------------------------------------



 



          (d) If Tenant does not timely deliver the ROFO Notice and the Leased
Premises are transferred to a third party, Tenant will attorn to such third
party as Landlord so long as such third party and Landlord notify Tenant in
writing of such transfer. At the request of Landlord, Tenant will execute such
documents confirming the agreement referred to above and such other agreements
as Landlord may reasonably request, provided that such agreements do not
increase the liabilities and obligations of Tenant hereunder.
          (e) Notwithstanding anything to the contrary contained herein, the
provisions of this Paragraph 35 shall not apply to or prohibit (i) any
mortgaging, subjection to deed of trust or other hypothecation of Landlord’s
interest in the Leased Premises, (ii) any sale of the Leased Premises pursuant
to a private power of sale under or judicial foreclosure of any Mortgage or
other security instrument or device to which Landlord’s interest in the Leased
Premises is now or hereafter subject, (iii) any transfer of Landlord’s interest
in the Leased Premises to a Lender, beneficiary under deed of trust or other
hold of a security interest therein or their designees by deed in lieu of
foreclosure, (iv) any transfer of the Leased Premises to any governmental or
quasi-governmental agency with power of condemnation, (v) any transfer of the
Leased Premises or any interest therein or in Landlord to any affiliate of
Corporate Property Associates 16-Global Incorporated (“CPA:16”) or to any
current or future REIT or real estate company that can reasonably be determined
to be a part of the so-called “W.P. Carey family of funds” (i.e., similar to
CPA:16) and for whom W.P. Carey & Co. LLC or any of its affiliates provides
management or advisory services or investment advice, (vi) a transfer to any
person or entity to whom CPA:16 sells all or substantially all of its assets, or
(vii) any transfer of the Leased Premises to any of the successors or assigns of
any of the persons or entities referred to in the foregoing clauses (i) through
(vi).
          (f) If the Leased Premises is purchased by Tenant pursuant to this
Paragraph 35, Landlord need not convey any better title thereto than that which
was conveyed to Landlord, and Tenant shall accept such title, subject, however,
to the Permitted Encumbrances and to all other liens, exceptions and
restrictions on, against or relating to any of the Leased Premises and to all
applicable Laws, but free of the lien of and security interest created by any
Mortgage or assignment of leases and rents and liens, exceptions and
restrictions on, against or relating to the Leased Premises which have been
created by or resulted solely from acts of Landlord after the date of this
Lease, unless the same are Permitted Encumbrances or customary utility easements
benefiting the Leased Premises or were created with the concurrence of Tenant or
as a result of a default by Tenant under this Lease.
          (g) Upon the date fixed for a purchase of the Leased Premises pursuant
to this Paragraph 35 which shall be a date mutually acceptable to Landlord and
Tenant which shall be no later than either sixty (60) days following acceptance
of the Offer or the date specified in the Third Party Contract, if applicable,
(the “Purchase Date”), Tenant shall pay to Landlord, or to any Person to whom
Landlord directs payment, the ROFO Purchase Price and all other sums payable by
Tenant under the Offer, in Federal Funds, and Landlord shall deliver to Tenant
or its designee (i) special warranty deeds or their equivalent which describe
the Leased Premises being conveyed and conveys the title thereto as provided in
Paragraph 35(f) above and (ii) such other instruments as shall be necessary to
transfer the Leased Premises to Tenant or its designee. If on the Purchase Date
any Monetary Obligations remain outstanding Tenant shall pay to Landlord on the
Purchase Date the amount of such Monetary Obligations. Upon the completion of
such

-46-



--------------------------------------------------------------------------------



 



purchase by Tenant or its designee, this Lease and all obligations and
liabilities of Tenant hereunder shall terminate, except any obligations of
Tenant under this Lease, actual or contingent, which arise on or prior to the
expiration or termination of this Lease or which survive such expiration or
termination by their own terms. Any prepaid Monetary Obligations paid to
Landlord shall be prorated as of the Purchase Date, and the prorated unapplied
balance shall be deducted from the ROFO Purchase Price due to Landlord;
provided, that no apportionment of any Impositions shall be made upon any such
purchase.
     If the completion of the purchase by Tenant or its designee pursuant to
this Paragraph 35 shall be delayed after the date scheduled for such purchase,
Basic Rent and Additional Rent shall continue to be due and payable until
completion of such purchase.
     36. Miscellaneous.
          (a) The paragraph headings in this Lease are used only for convenience
in finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.
          (b) As used in this Lease, the singular shall include the plural and
any gender shall include all genders as the context requires and the following
words and phrases shall have the following meanings: (i) “including” shall mean
“including without limitation”; (ii) “provisions” shall mean “provisions, terms,
agreements, covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, title retention agreement, pledge, security interest, mortgage
and/or deed of trust”; (iv) “obligation” shall mean “obligation, duty,
agreement, liability, covenant and/or condition”; (v) “any of the Leased
Premises” shall mean “the Leased Premises or any part thereof or interest
therein”; (vi) “any of the Land” shall mean “the Land or any part thereof or
interest therein”; (vii) “any of the Improvements” shall mean “the Improvements
or any part thereof or interest therein”; and (viii) “any of the Equipment”
shall mean “the Equipment or any part thereof or interest therein”; and
          (c) Any act which Landlord is permitted to perform under this Lease
may be performed at any time and from time to time by Landlord or any person or
entity designated by Landlord. Any appointment of Landlord as attorney-in-fact
for Tenant hereunder is irrevocable and coupled with an interest. Landlord shall
not unreasonably withhold or delay its consent whenever such consent is required
under this Lease, except as otherwise specifically provided herein and except
that with respect to any assignment of this Lease or subletting of the Leased
Premises not expressly permitted by the terms of this Lease, Landlord may
withhold its consent for any reason or no reason. In any instance in which
Landlord agrees not to act unreasonably, Tenant hereby waives any claim for
damages against or liability of Landlord which is based upon a claim that
Landlord has unreasonably withheld or unreasonably delayed any consent or
approval requested by Tenant, and Tenant agrees that its sole remedy shall be an
action for declaratory judgment or to request arbitration as set forth herein
below. If with respect to any required consent or approval Landlord is required
by the express provisions of this Lease not to unreasonably withhold or delay
its consent or approval, and if it is determined in any such proceeding referred
to in the preceding sentence or pursuant to arbitration as set forth
hereinbelow, that Landlord acted unreasonably, the requested consent or approval
shall be deemed to have been granted; however, Landlord shall have no liability
whatsoever to Tenant for

-47-



--------------------------------------------------------------------------------



 



its refusal or failure to give such consent or approval. Tenant’s sole remedy
for Landlord’s unreasonably withholding or delaying, consent or approval shall
be as provided in this Paragraph. Time is of the essence with respect to the
performance by Landlord and Tenant of any of their respective obligations under
this Lease that are required to be paid, performed or observed within a set time
period or number of days. Notwithstanding the foregoing, in connection with any
dispute between Landlord and Tenant based upon a claim that Landlord has
unreasonably withheld or unreasonably delayed any consent or approval requested
by Tenant (but only in such instances where this Lease expressly provides that
Landlord shall not unreasonably withhold or delay such consent or approval under
the applicable circumstances), then Landlord and Tenant agree that either party
shall have the right, upon five (5) days prior written notice to the other party
(which notice may not be given prior to the expiration of the review,
determination and notice period to which Landlord is entitled under the
applicable provision of this Lease), to request that such dispute be resolved
and determined by arbitration in the City of New York in accordance with the
rules and regulations of the American Arbitration Association (the “AAA”) or its
successor, utilizing the Expedited Procedures of the Commercial Arbitration
Rules of the AAA, and any such determination shall be final and binding on the
parties (except as excluded in the last sentence hereof), whether or not a
judgment shall be entered in any court. Without limiting the application of this
Paragraph 36(c) to any other Paragraph of this Lease, the provisions hereof
shall be applicable to Paragraphs 21(b) and (c) of this Lease; provided that in
no event shall any arbitrator’s decision that Landlord has been unreasonable be
binding upon Landlord in any instance where the then-existing Tenant hereunder
seeks to or has conditioned its request for approval or consent upon a release
from its obligations under this Lease.
          (d) Landlord shall in no event be construed for any purpose to be a
partner, joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Leased Premises
or otherwise in the conduct of their respective businesses.
          (e) This Lease and any documents which may be executed by Tenant on or
about the effective date hereof at Landlord’s request constitute the entire
agreement between the parties and supersede all prior understandings and
agreements, whether written or oral, between the parties hereto relating to the
Leased Premises and the transactions provided for herein. Landlord and Tenant
are business entities having substantial experience with the subject matter of
this Lease and have each fully participated in the negotiation and drafting of
this Lease. Accordingly, this Lease shall be construed without regard to the
rule that ambiguities in a document are to be construed against the drafter.
          (f) This Lease may be modified, amended, discharged or waived only by
an agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.
          (g) The covenants of this Lease shall run with the land and bind
Landlord and Tenant, their respective successors and assigns and all present and
subsequent encumbrancers and subtenants of any of the Leased Premises, and shall
inure to the benefit of Landlord, its successors and assigns and Tenant and any
permitted successors or assignees hereunder unless

-48-



--------------------------------------------------------------------------------



 



otherwise stated. If there is more than one Tenant, the obligations of each
shall be joint and several.
          (h) If any one or more of the provisions contained in this Lease shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Lease, but this Lease shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
          (i) All exhibits attached hereto are incorporated herein as if fully
set forth.
          (j) This Lease shall be governed by and construed and enforced in
accordance with the laws of the State.
          (k) Tenant is not, nor will Tenant become, a Person with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons list)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and Tenant not will engage in any dealings or transactions or be otherwise
associated with such persons or entities.
          (l) This Lease may be executed in a number of counterparts and by
different parties hereto in separate counterparts each of which, when so
executed, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.
     37. Additional State Provisions. Notwithstanding anything in this Lease to
the contrary:
          (a) Where any provision of this Lease is inconsistent with any
provision of applicable Laws of the State of Indiana (“State Law”), the
provisions of State Law shall take precedence over the provisions of this Lease,
but shall not invalidate or render unenforceable any other provisions of this
Lease that can be construed in a manner consistent with State Law. Should State
Law confer any rights or impose any duties inconsistent with or in addition to
any of the provisions of this Lease, the affected provisions of this Lease shall
be considered amended to conform to such State Law, but all other provisions
hereof shall remain in full force and effect without modification.
          (b) To the extent that State Law limits (i) the availability of the
exercise of any of the remedies set forth in the Lease, and the right of
Landlord to exercise self-help in connection with the enforcement of the terms
of this Lease, or (ii) the enforcement of waivers and indemnities made by
Tenant, such remedies, waivers, or indemnities shall be exercisable or
enforceable, any provisions in this Lease to the contrary notwithstanding, if,
and to the extent, permitted by State Law in force at the time of the exercise
of such remedies or the enforcement of such waivers or indemnities without
regard to the enforceability of such remedies, waivers or indemnities at the
time of the execution and delivery of this Lease.

-49-



--------------------------------------------------------------------------------



 



          (c) Tenant covenants and agrees with Landlord that if Landlord, upon
an Event of Default by Tenant, elects to file a suit to enforce this Lease and
protect Landlord’s rights hereunder, Landlord may in such suit apply to any
court having jurisdiction, for the appointment of a receiver of the Leased
Premises and Tenant hereby consents to such appointment, and thereupon it is
expressly covenanted and agreed that the court shall without notice forthwith
appoint a receiver with the usual powers and duties of receivers in like cases
pursuant to State Law, and such appointment shall be made by such court as a
matter of strict right to Landlord and without reference to the adequacy or
inadequacy of the value of the Leased Premises that is subject this Lease, or to
the solvency or insolvency of Tenant, and without reference to the commission of
waste.
          (d) Tenant waives, to the fullest extent permitted by State Law, any
notice to quit as a condition precedent to Landlord’s remedies under
Paragraph 23 of this Lease.
          (e) Whenever in this Lease a party is entitled to recover attorneys’
fees in any litigation, such party shall be entitled to recover all reasonable
attorneys’ fees, expenses and costs incurred at, before and after trial and on
appeal, whether or not taxable as costs, in such litigation.
          (f) Landlord and Tenant agree to execute and record a memorandum of
lease that will satisfy the requirements of Ind. Code 36-2-11-20, in the office
of the County Recorder in which the Leased Premises is located.
          (g) Tenant hereby certifies to Landlord that in connection with the
sale and leaseback of the Leased Premises, Tenant has complied, or will comply,
with the Disclosure Law by (A) the completion and delivery to Landlord of a
disclosure document (the “Disclosure Document”) in the form required by Ind.
Code 13-25-3 (the “Disclosure Law”), (B) the timely recording of the Disclosure
Document in the Office of the Recorder of the County in which the Leased
Premises is located, and (C) the timely filing the Disclosure Document in the
Office of the Indiana Department of Environmental Management; or Tenant has
determined, after diligent investigation, and Tenant hereby certifies to
Landlord, that, to the best of Tenant’s knowledge, the Leased Premises does not
constitute “property” under the Disclosure Law, and therefore, delivery, filing
and recording of a Disclosure Document is not required, because:
               (i) (the Leased Premises does not contain (1) or more facilities
that are subject to reporting under Section 312 of the Federal Emergency
Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11022);
               (ii) the Leased Premises is not the site of one (1) or more
underground storage tanks for which notification is required under: (A) 42
U.S.C. 6991 (a) and (B) Ind. Code 13-23-l-2(c)(8)(A); or
               (iii) the Leased Premises is not listed in the Comprehensive
Environmental Response, Compensation and Liability Information System
(CERCLIS) in accordance with Section 116 of CERCLA (42 U.S.C. 9616).
          (h) INDEMNIFICATION NOTICE. IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT
THIS LEASE INCLUDES INDEMNIFICATION PROVISIONS

-50-



--------------------------------------------------------------------------------



 



(INCLUDING, WITHOUT LIMITATION, THE INDEMNIFICATION PROVISIONS CONTAINED IN
PARAGRAPH 15 HEREOF) WHICH, IN CERTAIN CIRCUMSTANCES, COULD INCLUDE AN
INDEMNIFICATION BY TENANT OF AN INDEMNITEE FROM CLAIMS OR LOSSES ARISING AS A
RESULT OF AN INDEMNITEE’S SOLE NEGLIGENCE.
          (i) In the event of any conflict or inconsistency between the
provisions of this Paragraph 37 and the other provisions of this Lease, the
provisions of this Paragraph 37 will govern.
     [THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

-51-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
duly executed under seal as of the day and year first above written.

                     
 
                                LANDLORD:    
 
                                CP GAL PLAINFIELD, LLC,                 a
Delaware limited liability company    
 
                                By: CP GAL (IN) QRS 16-61, INC., its managing
member    
 
                   
 
          By:   /s/ Jason Fox    
 
                                Name: Jason Fox                 Title: Director
   
 
                    ATTEST:           TENANT:    
 
                                DICK’S SPORTING GOODS, INC.                 a
Delaware corporation    
 
                   

                     
By:
          By:        
 
                    Title:           Name:    
 
                                Title:    
 
                   
 
                    [Corporate Seal]                

-52-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
duly executed under seal as of the day and year first above written.

                     
 
                                LANDLORD:    
 
                                CP GAL PLAINFIELD, LLC,                 a
Delaware limited liability company    
 
                   
 
          By:        
 
                                Name:    
 
                                Title:    
 
                   
 
                    ATTEST:       TENANT:    
 
                                DICK’S SPORTING GOODS, INC.                 a
Delaware corporation    
 
                   
By:
/s/ [ILLEGIBLE]       By:   /s/ Douglas W. Walord    
 
                 
Title:
  Director - Legal       Name:   Douglas W. Walrod    
 
                   
 
          Title:   Senior Vice President -    
 
              Real Estate and Development    
 
                    [Corporate Seal]                

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
ORIGINAL LAND
Lot 1 of the Final Plat — Westcor, Phase I “An Incremental Phase Plat of
Westcor” being part of the North Half of Section 31, Township 15 North, Range 2
East located in Plainfield, Indiana and recorded as Instrument Number 9700007298
in Plat Cabinet 4, Slide 87, pages 1 and 2 in the Office of the Recorder of
Hendricks County, Indiana.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
EXPANSION LAND
Lot 2 of the Plat of Westcor, Phase I, Lot 2 (the “Plat”) being part of the
north half of Section 31, Township 15 North, Range 2 East located in the Town of
Plainfield, Indiana and recorded on November 2, 2005 as Instrument Number
200500033867 in Plat Cabinet 6, Slide 90, page 2 in the Office of the Recorder
of Hendricks County, Indiana. The land being herein conveyed includes the entire
36.983 acres, more or less, as described in the “Land Description” section of
the Plat, less and except all right, title and interest of the Town of
Plainfield in and to that certain 0.423 acres, more or less, as dedicated and
depicted in said Plat.

 



--------------------------------------------------------------------------------



 




EXHIBIT B
MACHINERY AND EQUIPMENT
All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Leased Premises (except as hereafter provided), including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, together with all additions thereto, substitutions
therefor and replacements thereof required or permitted by this Lease, but
excluding all personal property and all trade fixtures, machinery, office,
manufacturing and warehouse equipment which are not necessary to the operation
of the buildings which constitute part of the Leased Premises for the uses
permitted under Paragraph 4(a) of this Lease.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PERMITTED ENCUMBRANCES — ORIGINAL LAND
     1. Hendricks County Drainage System and any assessment thereto.
     2. Municipal Assessments to the Town of Plainfield, Indiana.
     3. Ten (10) foot building set back line along the north and south lines of
Lot 1 as shown on the plat recorded as Instrument Number 97-7298, in Plat
Cabinet 4, Slide 87, pages 1 and 2, in the Office of the Recorder of Hendricks
County, Indiana.
     4. One hundred (100) foot building set back line along the west line of Lot
1 as shown on the plat recorded as Instrument Number 97-7298, in Plat Cabinet 4,
Slide 87, pages 1 and 2, in the Office of the Recorder of Hendricks County,
Indiana.
     5. Fifteen (15) foot building set back line along the east line of lot as
shown on the plat recorded as Instrument Number 97-7298 in Plat Cabinet 4, Slide
87, pages 1 and 2, in the Office of the Recorder of Hendricks County, Indiana.
     6. Fifteen (15) foot drainage and utility easement along the north, east
and west lines of Lot 1 as shown on the plat recorded as Instrument Number
97-7298, in Plat Cabinet 4, Slide 87, pages 1 and 2, in the Office of the
Recorder of Hendricks County, Indiana. Said easement is depicted on the
ALTA/ACSM survey prepared by The Schneider Corporation as Job No. 1115.007 dated
December 10,1998 (the “1998 Survey”).
     7. Encroachment upon property adjoining on the east by the fence
appurtenant to insured premises, as shown on 1998 Survey.
     8. Subject to off-site water drainage in and to the detention pond
encroaching along the south line of the Original Land as shown on the 1998
Survey.
     9. Taxes and assessments for the year 2005 and subsequent years.
     10. Rights or claims of parties in possession not shown by the public
records.
     11. Easements, or claims of easements, roads, ways or streams not shown by
the public records.
     12. Any encroachments, overlaps, boundary line disputes, variations in area
or content, party walls and/or any other matters which would be disclosed by an
accurate survey or inspection of the premises.
     13. Any facts, rights, interests, or claims which are not shown by the
public records but which could be ascertained by an inspection of said land or
by making inquiry of persons in possession thereof.

 



--------------------------------------------------------------------------------



 



     14. Any lien, or right to a lien, for services, labor or material
heretofore or hereafter furnished.
     15. Planning, zoning and subdivision regulations and restrictions.
PERMITTED ENCUMBRANCES — EXPANSION
     1. Hendricks County Drainage System and any assessment thereto.

     2. Municipal Assessments to the Town of Plainfield, Indiana.
     3. Rights of way for drainage tile, ditches, feeders and laterals, if any,
as depicted n on the ALTA/ACSM survey prepared by The Schneider Corporation as
Job No. 115.029 dated September 13, 2005 (the “2005 Survey”).
     4. Easements, restrictions and encumbrances as shown on the plat recorded
as Instrument Number 200500033867 in Plat Cabinet 6, Slide 90, page 2, in the
Office of the Recorder of Hendricks County, Indiana.
     5. Taxes and assessments for the year 2005 and subsequent years.
     6. Rights or claims of parties in possession not shown by the public
records.
     7. Easements, or claims of easements, roads, ways or streams not shown by
the public records.
     8. Any encroachments, overlaps, boundary line disputes, variations in area
or content, party walls and/or any other matters which would be disclosed by an
accurate survey or inspection of the premises.
     9. Any facts, rights, interests, or claims which are not shown by the
public records but which could be ascertained by an inspection of said land or
by making inquiry of persons in possession thereof.
     10. Any lien, or right to a lien, for services, labor or material
heretofore or hereafter furnished.
     11. Planning, zoning and subdivision regulations and restrictions.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
BASIC RENT PAYMENTS
     1. Schedule Basic Rent. Commencing on the date hereof, and continuing on
the twenty-fifth day of each succeeding month (each a “Basic Rent Payment Date”)
Schedule Basic Rent shall be payable in the amounts set forth on Schedule “D-l”
attached hereto, and shall be payable monthly, in advance, on each Basic Rent
Payment Date. Pro rata Schedule Basic Rent for the period from the date hereof
through the last day of the calendar month in which the Primary Term
Commencement Date of this Lease occurs shall be paid on the date hereof.
     2. Expansion Basic Rent to and Including the Funding Deadline.
          (a) In addition to the Schedule Basic Rent, commencing on the date
hereof, and continuing on each succeeding Basic Rent Payment Date to and
including the month in which the Funding Deadline occurs, Expansion Basic Rent
shall be payable monthly on each Basic Rent Payment Date in an amount equal to
(x) LIBOR plus 400 basis points, multiplied by (y) the amount advanced by
Landlord for Landlord’s Share of Project Costs (exclusive of the Acquisition
Fee) for the Leased Premises, which shall be calculated based on the number of
days each advance is outstanding prior to such Basic Rent Payment Date. The
amount set forth in the foregoing sentence shall, absent manifest error, be
conclusively determined from the books and records of Landlord. Tenant shall
have the right, upon reasonable prior notice, to inspect Landlord’s books and
records relevant to such determination to verify the accuracy of Landlord’s
calculation of Basic Rent. If the Funding Deadline occurs on a date other than
the first calendar day of the month, then such Expansion Basic Rent under this
Paragraph 2 shall be prorated for such final month.
          (b) For so long as no Event of Default has occurred and is then
continuing, on each Basic Rent Payment Date that occurs on or prior to, but not
after the Funding Deadline, and relates to any period occurring prior to the
Funding Deadline, Landlord shall approve as an advance of Landlord’s Share of
Project Costs, the monthly installments of Expansion Basic Rent payable by
Tenant under this Paragraph 2 and will credit each such advance against the
installment of Expansion Basic Rent then due and owing; provided, however, that
(i) from and after the Funding Deadline Landlord’s obligation to make any
further advance for future installments of Basic Rent shall terminate and all
such future payments of Expansion Basic Rent shall be made by Tenant, and
(ii) upon the occurrence and during the continuation of an Event of Default,
Landlord shall have no obligation to make any further advances for installments
of Expansion Basic Rent payable under this Paragraph 2, and Tenant shall make
all further payments of Expansion Basic Rent from its own funds unless and until
any such Event of Default is cured.
          (c) If for any reason the Funding Deadline does not occur prior to the
first Expansion Basic Rent Adjustment Date (as defined in Paragraph 5 below),
the Expansion Basic Rent payable for the Leased Premises from and after the
first Expansion Basic Rent Adjustment Date shall be the sum of Expansion Basic
Rent calculated in accordance with the foregoing

 



--------------------------------------------------------------------------------



 



paragraphs 2(a) and 2(b) and shall be subject to adjustment as provided in
Paragraphs 4, 5, and 6 below.
     3. Expansion Basic Rent From and After The Funding Deadline.
          Commencing on the Basic Rent Payment Date for the month in which the
Funding Deadline occurs and continuing on each Basic Rent Payment Date
thereafter (including each basic Rent Payment occurring during each Renewal
Term) until the expiration of the Term, Expansion Basic Rent shall be payable in
an amount equal to one twelfth (1/12) of the product of 9.90% multiplied by
Landlord’s Share of Project Costs for the Leased Premises, subject to adjustment
as provided in Paragraph 4, 5 and 6 below. Promptly following the Initial Term
Commencement Date, Landlord and Tenant shall execute an addendum to this Lease
setting forth the numerical amount of the initial annual and monthly payments of
Expansion Basic Rent payable for the Leased Premises. If the Funding Deadline
occurs on a date other than the first calendar day of the month, then such Basic
Rent under this Paragraph 3 shall be prorated for such initial month, so that
there shall be no duplication of the Basic Rent due under Paragraph 2 above and
this Paragraph 3 for any given calendar day.
     4. CPI Adjustments to Expansion Basic Rent. The Expansion Basic Rent shall
be subject to adjustment, in the manner hereinafter set forth, for increases in
the index known as United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) (“CPI”) or the successor index that most
closely approximates the CPI. If the CPI shall be discontinued with no successor
or comparable successor index, Landlord and Tenant shall attempt to agree upon a
substitute index or formula, but if they are unable to so agree, then the matter
shall be determined by arbitration in accordance with the rules of the American
Arbitration Association then prevailing in New York City. Any decision or award
resulting from such arbitration shall be final and binding upon Landlord and
Tenant and judgment thereon may be entered in any court of competent
jurisdiction. In no event will the annual Expansion Basic Rent as adjusted by
the CPI adjustment be less than the annual Expansion Basic Rent in effect for
the one (1) year period immediately preceding such adjustment.
     5. Effective Dates of Expansion Basic Rent Increases. Expansion Basic Rent
shall not be adjusted until the fifth (5th) anniversary of the Basic Rent
Payment Date on which the first full monthly installment of Expansion Basic Rent
shall be due and payable (the “First Full Expansion Basic Rent Payment Date”).
As of such fifth (5th) anniversary of the First Full Expansion Basic Rent
Payment Date and thereafter on the tenth (10th), and, if the Initial Term is
extended then on the fifteenth (15th), twentieth (20th), twenty-fifth (25th),
thirtieth (30th), thirty- fifth (35th), fortieth (40th) and forty-fifth (45th)
anniversaries of the First Full Basic Rent Payment Date (each such date being
hereinafter referred to as the “Expansion Basic Rent Adjustment Date”),
Expansion Basic Rent shall be adjusted to reflect increases in the CPI during
the most recent five (5) year period immediately preceding each of the foregoing
dates. Effective as of a given Expansion Basic Rent Adjustment Date, Expansion
Basic Rent payable under this Lease until the next succeeding Expansion Basic
Rent Adjustment Date shall be the Expansion Basic Rent in effect after the
adjustment provided for as of such Expansion Basic Rent Adjustment Date.

-2-



--------------------------------------------------------------------------------



 



     6. Method of Adjustment for CPI Adjustment.
          (a) As of each Expansion Basic Rent Adjustment Date when the average
CPI determined in clause (i) below exceeds the Beginning CPI (as defined in this
Paragraph 6(a)), the Expansion Basic Rent in effect immediately prior to the
applicable Expansion Basic Rent Adjustment Date shall be multiplied by a
fraction, the numerator of which shall be the difference between (i) the average
CPI for the three (3) most recent calendar months (the “Prior Months”) ending
prior to such Expansion Basic Rent Adjustment Date for which the CPI has been
published on or before the forty-fifth (45th) day preceding such Expansion Basic
Rent Adjustment Date and (ii) the Beginning CPI, and the denominator of which
shall be the Beginning CPI. An amount equal to the lesser of (x) the product of
such multiplication, or (y) 12% of the Expansion Basic Rent in effect
immediately prior to such Expansion Basic Rent Adjustment Date, shall be added
to the Expansion Basic Rent in effect immediately prior to such Basic Rent
Adjustment Date. As used herein, “Beginning CPI” shall mean the average CPI for
the three (3) calendar months corresponding to the Prior Months, but occurring
five (5) years earlier. If the average CPI determined in clause (i) is the same
or less than the Beginning CPI, the Expansion Basic Rent will be 100% of the
Expansion Basic Rent in effect immediately prior to such Expansion Basic Rent
Adjustment Date.
          (b) Effective as of a given Expansion Basic Rent Adjustment Date,
Expansion Basic Rent payable under this Lease until the next succeeding
Expansion Basic Rent Adjustment Date shall be the Expansion Basic Rent in effect
after the adjustment provided for as of such Expansion Basic Rent Adjustment
Date.
          (c) Notice of the new annual Expansion Basic Rent shall be delivered
to Tenant on or before the tenth (10th) day preceding each Expansion Basic Rent
Adjustment Date, but any failure to do so by Landlord shall not be or be deemed
to be a waiver by Landlord of Landlord’s rights to collect such sums. Tenant
shall pay to Landlord, within ten (10) days after a notice of the new annual
Expansion Basic Rent is delivered to Tenant, all amounts due from Tenant, but
unpaid, because the stated amount as set forth above was not delivered to Tenant
at least ten (10) days preceding the Expansion Basic Rent Adjustment Date in
question.

-3-



--------------------------------------------------------------------------------



 



SCHEDULE D-1
SCHEDULE BASIC RENT

-4-



--------------------------------------------------------------------------------



 



SCHEDULE D-1
SCHEDULE BASIC RENT

          Period   Annual   Monthly
Primary Term Commencement
  $1,242,702.18   $103,558.52
Date through January 31, 2006
       
 
       
February 1, 2006 through
  $1,261,342.72   $105,111.89
January 31, 2007
       
 
       
February 1, 2007 through
  $1,280,262.86   $106,688.57
January 31, 2008
       
 
       
February 1, 2008 through
  $1,299,466.80   $108,288.90
January 31, 2009
       
 
       
February 1, 2009 through
  $1,318,958.80   $109,913.23
January 31, 2010
       
 
       
February 1, 2010 through
  $1,338,743.18   $111,561.93
January 31, 2011
       
 
       
February 1, 2011 through
  $1,358,824.33   $113,235.36
January 31, 2012
       
 
       
February 1, 2012 through
  $1,379,206.70   $114,933.89
January 31, 2013
       
 
       
February 1, 2013 through
  $1,399,894.80   $116,657.90
January 31, 2014
       
 
       
February 1, 2014 through
  $1,420,893.22   $118,407.77
January 31, 2015
       
 
       
February 1, 2015 through
  $1,442,206.62   $120,183.88
January 31, 2016
       
 
       
February 1, 2016 through
  $1,463,839.72   $121,986.64
January 31, 2017
       
 
       
February 1, 2017 through
  $1,485,797.31   $123,816.44
January 31, 2018
       
 
       
February 1, 2018 through
  $1,508,084.27   $125,673.69
January 31, 2019
       
 
       
February 1, 2019 through
  $1,530,705.54   $127,558.79
January 31, 2020
       
 
       
February 1, 2020 through
  $1,553,666.12   $129,472.18
January 31, 2021
       
 
       
February 1, 2021 through
  $1,576,971.11   $131,414.26
January 31, 2022
       

 



--------------------------------------------------------------------------------



 



SCHEDULE D-l
SCHEDULE BASIC RENT — CONT

                  Period   Period     Period  
First Renewal Option
  $ 1,576,971.11     $ 131,414.26  
 
               
Second Renewal Option
  $ 1,698,845.75     $ 141,570.48  
 
               
Third Renewal Option
  $ 1,830,139.35     $ 152,511.61  
 
               
Fourth Renewal Option
  $ 1,971,579.85     $ 164,298.32  
 
               
Fifth Renewal Option
  $ 2,123,951.44     $ 176,995.95  
 
               
Sixth Renewal Option
  $ 2,288,098.91     $ 190,674.91  
 
               
Seventh Renewal Option
  $ 2,464,932.35     $ 205,411.03  

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ADDENDUM TO AMENDED AND RESTATED LEASE AGREEMENT
Made as of this                         day of
                                        , 20                    .
THIS ADDENDUM (this “Addendum”) to the Amended and Restated Lease Agreement,
dated as of                     , 200___ (the “Lease”), by and between [W. P.
Carey Entity], a                                          (“Landlord”), and
                     , a                      corporation (“Tenant”), covering
property located in                                            . (All terms used
and not defined herein shall have the meaning assigned to such term in the
Lease.)
          1. The Funding Deadline is ________, 200_.
          2. The Final Completion Date is ________, 200_.
          3. Initial Term Commencement Date is                     , 200_.
          4. The First Full Expansion Basic Rent Payment Date is
                    , 200_.
          5. Project Cost (exclusive of the Acquisition Fee) is
$                    .
          6. Landlord’s Share of Project Costs is $                    .
          7. The initial Expansion Basic Rent per annum is
$                    .
          8. The current Schedule Basic Rent is $                    .
          9. The square footage of all buildings comprising the Improvements is
                    .
     Except as specifically set forth herein, this Addendum shall not be deemed
or construed to alter or amend the Lease in any manner.
     IN WITNESS WHEREOF, Landlord and Tenant have caused this Addendum to be
duly executed under seal as of the day and year first above written.

                  LANDLORD:    
 
                CP GAL PLAINFIELD, LLC,         a Delaware limited liability
company    
 
                By: CP GAL (IN) QRS 16-61, INC., its managing member    
 
           
 
  By:        
 
   
 
   

-1-



--------------------------------------------------------------------------------



 



             
 
  Name:        
 
 
 
   
 
  Title:        
 
 
 
   
 
           
 
  TENANT:        
 
                DICK’S SPORTING GOODS, INC.,         a Delaware corporation    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
 
 
   
 
  Title:        
 
 
 
   

-2-



--------------------------------------------------------------------------------



 



EXHIBIT F
TERMINATION FEE SCHEDULE

          Lease Year   Total Termination  
2005
    29,421,092  
2006
    29,210,512  
2007
    29,060,894  
1*
    28,056,702  
2
    26,933,619  
3
    25,762,097  
4
    24,815,602  
5
    23,422,951  
6
    22,281,382  
7
    21,025,564  
8
    19,832,197  
9
    18,639,245  
10
    17,295,703  
11
    17,199,736  
12
    15,852,588  
13
    14,725,826  
14
    13,529,977  
15, and
    11,624,358  
Thereafter
    11,624,358  

 
*Designates the applicable Lease Year of the Initial Term; so that Lease Year 1
above begins at the Funding Deadline.

-3-